Exhibit 10.6
 
AMENDED AND RESTATED FEE AND LEASEHOLD MORTGAGE


 
from
 
THE TOWN OF ISLIP INDUSTRIAL DEVELOPMENT AGENCY
(the “IDA”)


 
and
 
FAE HOLDINGS 411519R, LLC
(the “Borrower”)


 
(the IDA together with the Borrower, collectively as “Mortgagor”)
 
to
 
HSBC BANK USA, NATIONAL ASSOCIATION
(as “Mortgagee”)


 


 

--------------------------------------------------------------------------------

 


Street Address:                        355 South Technology Drive
Central Islip, New York
District:                                      0500
Section:                                     206.00
Block:                                        03.00
Lot:                                            001.003


County:                                     Suffolk


 




 


 

--------------------------------------------------------------------------------



 
Record and Return to:
 


Jodi L. Gladstone, Esq.
Farrell Fritz, P.C.
1320 RXR Plaza
Uniondale, New York 11556-1320


 
 

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED FEE AND LEASEHOLD MORTGAGE



 
This AMENDED AND RESTATED FEE AND LEASEHOLD MORTGAGE (“Mortgage”) executed as of
this 15th day of March, 2012, by and among THE TOWN OF ISLIP INDUSTRIAL
DEVELOPMENT AGENCY, a corporate governmental agency (being hereinafter called
the “IDA”), having an office at 40 Nassau Avenue, Islip, New York 11751, FAE
HOLDINGS 411519R, LLC, a New York limited liability company (being hereinafter
called “Borrower”, and together with the IDA, collectively “Mortgagor”), having
an address at c/o First American Exchange Company, LLC, 560 South 300 East, Salt
Lake City, Utah  84111 and HSBC BANK USA, NATIONAL ASSOCIATION, a national
banking association (being hereinafter called “Mortgagee”), with offices at 534
Broad Hollow Road, Melville, New York 11747.


WITNESSETH:
 
WHEREAS, the IDA acquired record title to certain real property located in
Suffolk County, New York and more particularly defined below as the Land and the
Improvements to provide certain benefits to the Borrower; and


WHEREAS, Title 1 of Article 18-A of the General Municipal Law of the State of
New York authorizes and provides for the creation of industrial development
agencies for the benefit of the several counties, cities, villages and towns in
the State of New York and empowers such agencies, among other things, to
acquire, construct, reconstruct, lease, improve, maintain, equip and sell land
and any building or other improvement, and all real and personal properties,
including, but not limited to, machinery and equipment deemed necessary in
connection therewith, whether or not now in existence or under construction,
which shall be suitable for manufacturing, warehousing, research, civic,
commercial or industrial pollution control facilities, in order to advance the
job opportunities, health, general prosperity and economic welfare of the people
of the State of New York and to improve their prosperity and standard of living
(the "Public Purposes") and further authorizes each such agency to lease and
sell any or all of its facilities on such terms and conditions as it deems
advisable, and to mortgage any or all of its facilities in furtherance of such
Public Purposes;


WHEREAS, the Borrower occupies the Land and Improvements under a Lease Agreement
dated as of March 1, 2012 with the IDA (as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced, the
“Master Lease”), a memorandum of which is intended to be recorded in the Office
of the Clerk of Suffolk County simultaneously herewith pursuant to which the
Borrower has the right and obligation to purchase the Mortgaged Property upon
the expiration or sooner termination of the lease term; and


WHEREAS, Borrower and CVD EQUIPMENT CORPORATION (“CVD”) have entered into a
certain Qualified Exchange Accommodation Agreement dated as of February 9,
2012  (the “Accommodation Agreement”), pursuant to which the Borrower agreed to
acquire the leasehold interest under the Master Lease and sublease the same to
CVD pursuant to agreement dated March 1, 2012 (the “Sublease”),  in order to
facilitate CVD’s intended property exchange pursuant to Internal Revenue Code
Section 1031 and Revenue Procedure 2000-37; and
 
 
1

--------------------------------------------------------------------------------

 


WHEREAS, pursuant to the terms of the Accommodation Agreement, either (a) all of
the membership interests in the Borrower will be transferred by First American
Exchange Company, LLC to CVD or (b) the Borrower’s leasehold interest under the
Master Lease will be assumed by CVD, on the earlier to occur of (i) the closing
of the transactions contemplated by the Accommodation Agreement or (ii) six (6)
months from the date hereof;


WHEREAS, it is a condition of the Accommodation Agreement that Borrower, on
behalf of CVD, obtain funds sufficient to acquire the tenant’s interest under
the Master Lease;


WHEREAS, CVD has applied to Mortgagee for a loan (the “Loan”) to the Borrower in
the principal sum of SIX MILLION and 00/100 DOLLARS ($6,000,000.00);
 
WHEREAS, the Mortgagee has agreed to extend the Loan to the Borrower, which Loan
is evidenced by, and the Mortgagee is the present owner and holder of, a certain
existing note (the “Existing Note”) secured by that certain existing mortgage
held by the Mortgagee (the “Existing Mortgage”) and described on Exhibit B
attached hereto and made a part hereof, and which Existing Mortgage encumbers
the Premises; and


WHEREAS, on the date hereof, the Borrower and the Mortgagee are amending,
restating and modifying in its entirety the Existing Note pursuant to a certain
Amended and Restated Mortgage Note (the Existing Note, as the same may hereafter
be amended, restated, modified, extended or replaced, is herein referred to as
the “Note”) in the principal amount of SIX MILLION AND 00/100 ($6,000,000.00)
DOLLARS; and


WHEREAS, the Mortgagor and the Mortgagee desire to amend and restate the terms
and conditions contained in the Existing Mortgage, in its entirety, all on the
terms and conditions provided in this Mortgage, as hereinafter set forth; and


WHEREAS, the Mortgagor and the Mortgagee intend these Recitals to be a material
part of this Mortgage.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:


I.            This Mortgage constitutes a mortgage and security agreement
encumbering the Mortgaged Property (as herein defined) upon the terms and
conditions set forth herein to secure the indebtedness evidenced by the Note,
and interest thereon as provided therein, it being understood and agreed that
the Mortgage secures the repayment of the entire indebtedness evidenced by the
Note.


II.           The Borrower hereby represents and warrants that the indebtedness
evidenced by the Existing Note, constitutes a single indebtedness in the
principal amount of the indebtedness evidenced by the Note, and interest thereon
as provided therein, and that the Existing Mortgage constitutes a single, valid,
first priority lien upon the Premises fully securing the indebtedness evidenced
by the Note, together with interest thereon as provided therein.
 
 
2

--------------------------------------------------------------------------------

 
 
III.           From and after the date hereof, the terms, covenants and
provisions of the Existing Mortgage are hereby modified, amended and restated in
its entirety as provided herein, and the Existing Mortgage, as so modified,
amended and restated, is hereby ratified and confirmed in all respects by the
Mortgagor and the Mortgagee.


IV.           Neither this Mortgage nor anything contained herein shall be
construed as a substitution or novation of the indebtedness evidenced by the
Existing Note or of the Existing Mortgage, which shall remain in full force and
effect, as hereby confirmed, modified, amended, restated, consolidated and
superseded.


NOW, THEREFORE, to secure the payment of an indebtedness the Obligations (as
hereinafter defined), and in consideration of the further sum of One ($1.00)
Dollar unto Borrower in hand well and truly paid by Mortgagee at or before the
sealing and delivery hereof, the receipt whereof is hereby acknowledged, and
intending to be legally and firmly bound hereby, has mortgaged, granted,
bargained, assigned, sold, alienated, released, conveyed and confirmed, and by
these presents does mortgage, grant, bargain, assign, sell, alien, release,
convey and confirm unto Mortgagee and its successors and assigns, for the
benefit of Mortgagee and its successors and assigns, the fee simple estate of
the IDA and all right title and interest of Borrower under the Master Lease, in
and to the following property, rights and interests and the proceeds thereof
(hereinafter collectively referred to as the "Mortgaged Property"):
 
A.           THE LAND.    The land (the “Land”) situated in Suffolk County, New
York, which is described in detail in Exhibit A annexed hereto and incorporated
herein and made a part of this document for all purposes and all development
rights and air rights pertaining thereto;
 
B.           MASTER LEASE.    The leasehold estate and all claims, right, title,
interest, privileges and options of the Borrower under and pursuant to the
Master Lease (collectively, the “Leasehold Estate”), including, without
limitation, all rights to possession or use of the Land, the Improvements (as
hereinafter defined) and the other Mortgaged Property subject thereto, and the
right to give consents under the Master Lease or to modify, extend, renew or
terminate the Master Lease or to purchase the fee simple estate of the IDA in
the Mortgaged Property and all other present and future rights of the Borrower
as lessee thereunder;
 
C.           THE IMPROVEMENTS:     TOGETHER WITH (1) all the buildings,
structures and improvements of every nature whatsoever now or hereafter situated
on the Land, and (2) all fixtures, machinery, appliances, equipment, furniture
and personal property of every nature whatsoever now or hereafter owned by
Mortgagor and located in or on, or attached to, and used or intended to be used
in connection with, the operation of the Land, buildings, structures or other
improvements, or in connection with any construction being conducted or which
may be conducted thereon, and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to any of the foregoing,
and all of the right, title and interest of Mortgagor in and to any such
personal property or fixtures, which, to the fullest extent permitted by law,
shall be conclusively deemed fixtures and a part of the real property encumbered
hereby, excluding any inventory or personal property owned by any tenant which
would not be deemed to be affixed to or a part of real property pursuant to the
terms of any lease governing such tenant's occupancy (hereinafter called the
“Improvements”);


 
3

--------------------------------------------------------------------------------

 
 
D.           EASEMENTS:  TOGETHER WITH all easements, rights-of-way, gores of
land, streets, ways, alleys, passages, sewer rights, water courses, water rights
and powers, and all appurtenances whatsoever, in any way belonging, relating or
appertaining to any of the property described in Paragraphs A, B and C hereof,
or which hereafter shall in any way belong, relate or be appurtenant thereto,
whether now owned or hereafter acquired by Mortgagor;
 
E.           TOGETHER WITH (1) all of the estate, right, title and interest of
Mortgagor of, in and to all judgments, insurance proceeds, awards of damages and
settlements now or hereafter made resulting from condemnation proceedings or the
taking of the property described in Paragraphs A, B, C and D hereof or any part
thereof under the power of eminent domain, or for any damage  (whether caused by
such taking or otherwise) to the property described in Paragraphs A, B, C and D
hereof or any part thereof, or to any rights appurtenant thereto, and all real
estate tax refunds and the proceeds of any sale or other disposition of the
property described in Paragraphs A, B, C and D hereof or any part thereof; and
Mortgagee is hereby authorized to collect and receive said awards, refunds and
proceeds and to give proper receipts and acquittances therefor, and (if it so
elects) to apply the same toward the payment of the Obligations, notwithstanding
the fact that the amount owing thereon may not then be due and payable; and (2)
all contract rights, general intangibles, actions and rights in action,
including without limitation all rights to insurance proceeds and unearned
premiums now or hereafter arising from or relating to the property described in
Paragraphs A, B, C and D above; and (3) all proceeds, products, replacements,
additions, substitutions, renewals and accessions of and to the property
described in Paragraphs A, B, C and D;
 
F.           TOGETHER WITH all rents, income and other benefits to which
Mortgagor may now or hereafter be entitled from the property described in
Paragraphs A, B, C and D hereof (the “Rents”) to be applied against the
Obligations, except for the Unassigned Rights of the IDA under the Master Lease
(“Unassigned Rights” of the IDA shall have the meaning as defined in the Master
Lease), which Unassigned Rights of the IDA are not pledged, mortgaged or
assigned hereunder; provided, however, that permission is hereby given to
Borrower, so long as no Event of Default (as hereinafter defined) has occurred,
to collect and use such Rents as they become due and payable, but not more than
one month in advance thereof. Upon the occurrence of any such Event of Default,
the permission hereby given to Borrower to collect such Rents from the property
described in Paragraphs A, B, C and D hereof shall terminate and such permission
shall not be reinstated upon a cure of such Event of Default without Mortgagee's
specific written consent;

 
The foregoing provisions hereof shall constitute an absolute and present
assignment of the Rents from the property described in A, B, C and D above,
subject, however, to the conditional permission given to Borrower to collect and
use such Rents as hereinabove provided; and the existence or exercise of such
right of Borrower shall not operate to subordinate this assignment to any
subsequent assignment, in whole or in part, by Mortgagor, and any such
subsequent assignment by Mortgagor shall be subject to the rights of the
Mortgagee hereunder;
 
 
4

--------------------------------------------------------------------------------

 
 
G.           TOGETHER WITH all right, title and interest of Mortgagor in and to
any and all leases now or hereafter on or affecting the property described in
Paragraphs A, B, C and D hereof, including, without limitation, the Sublease
(the “Leases”), together with all security therefor and all monies payable
thereunder, and all books and records which contain payments made under the
leases and all security therefor, but excluding the Unassigned Rights of the IDA
under the Master Lease, and further subject, however, to the conditional
permission hereinabove given to Borrower to collect the Rents arising under any
such lease. Mortgagee shall have the right, at any time and from time to time,
to notify any lessee of the rights of Mortgagee as provided by this Paragraph;
and

 
H.           TOGETHER WITH all rights and remedies at any time arising under or
pursuant to Section 365(h) of Title 11 of the United States Code, or under or
pursuant to any other provision of Title 11 of the United States Code,
including, without limitation, all of the Borrower's rights to remain in
possession of any property that is subject to a real estate lease (collectively
“Bankruptcy Rights”).

 
TO HAVE AND TO HOLD the Mortgaged Property and all parts thereof unto Mortgagee,
its successors and assigns, to and for the proper use and benefit of Mortgagee
and its successors and assigns, forever.


This Mortgage is executed and delivered by Borrower and Mortgagor to secure the
payment and performance of all of the following obligations of Borrower to the
Mortgagee (collectively referred to herein as the “Obligations”):
 
(a)          all principal of due and owing by Borrower in respect of the Loan;
and
 
(b)          all interest, indemnification obligations, costs and expenses
(including reasonable attorneys’ fees and expenses), other charges and fees
provided to be paid by Borrower under or in connection with advances made by
Mortgagee to protect or preserve the Mortgaged Property, any part thereof, or
the interests of Mortgagee therein or for payment of taxes, assessments,
insurance premiums and other amounts as provided therein and herein; provided,
however, and subject to Section 5.11 of this Mortgage, that the maximum
principal amount of the Obligations at any time secured hereby shall be the
principal sum of SIX MILLION AND 00/100 DOLLARS ($6,000,000.00) at any time and
from time to time outstanding, plus all interest due thereon, indemnification
obligations, costs and expenses (including reasonable attorneys' fees and
expenses), other charges and fees provided to be paid under or in connection
with the Note or this Mortgage, advances made by Mortgagee to protect or
preserve the Mortgaged Property, or any part thereof, or the interests of
Mortgagee therein or for payment of taxes, assessments, insurance premiums and
other amounts as provided therein and herein. In no event shall the limitation
on the principal amount of Obligations secured hereby limit or impair the
security interests and liens of Mortgagee in property of Mortgagor or the
Borrower as provided under the other Loan Documents (as herein defined).

 
The parties hereto agree that all sums that may or shall become due and payable
by Borrower to Mortgagee in accordance with one or more Rate Management
Transaction Agreements (as that term is defined in Section 5.18 below) shall be
secured by this Mortgage, as additional interest, and shall constitute part of
the Obligations, as additional interest. The lien of this Mortgage insofar as it
secures payment of sums that may or shall become due and payable by the Borrower
to Mortgagee in accordance with a Rate Management Transaction Agreement is and
shall continue to be equal in lien to the lien of this Mortgage insofar as it
secures the payment of the balance of the Obligations. The parties hereto agree
that all sums that become available to the Mortgagee as the result of the
foreclosure of this Mortgage shall be applied to payment of all of the
Obligations on a pro rata basis, including, without limitation, sums due under
the Rate Management Transaction Agreements.
 
 
5

--------------------------------------------------------------------------------

 
 
This Mortgage and the Assignment of Leases and Rents to be entered into by and
among Borrower, Mortgagor and Mortgagee on the date hereof, and the Note to be
entered into between Borrower and Mortgagee on the date hereof, and all other
documents and instruments executed in connection with the same, as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, are collectively referred to herein as the “Loan
Documents”.
 
ARTICLE ONE

 
COVENANTS OF MORTGAGOR

 
The Borrower and the IDA respectively covenant and agree for itself, and not for
each other, with Mortgagee  as follows:

 
1.1.           Payment and Performance.  Borrower shall perform and observe and
shall comply with all provisions of the Note and shall promptly pay to Mortgagee
as the Note shall direct, all Obligations required to be paid by Borrower
thereunder when payment shall become due.  The Note provides for a variable rate
of interest which is equal to either (a) LIBOR plus one and three-quarters
percent (1.750%) or (b) the prime rate less one-half of one percent (0.50%).

 
1.2.           General Representations, Warranties and Covenants.  The Borrower
represents, warrants and covenants that (a) the IDA holds a fee simple estate
and the Borrower holds a leasehold estate in the Land and the buildings and
improvements thereon, and has good and absolute title to its respective interest
in the Mortgaged Property subject only to those exceptions to title specifically
set forth in the title policy issued or to be issued by Fidelity National Title
Insurance Company to the Mortgagee and insuring the lien of this Mortgage (the
“Permitted Encumbrances”); and each Mortgagor has good right, full power and
lawful authority to convey, assign, mortgage or encumber the Mortgaged Property
as provided herein and Mortgagee may at all times peaceably and quietly enter
upon, hold, occupy and enjoy the Mortgaged Property in accordance with and
subject to the terms hereof; (b) the Mortgaged Property is and at all times
shall continue to be free and clear of all liens, security interests, and
encumbrances whatsoever other than the Permitted Encumbrances (c) Mortgagor
shall not grant any right of way or easement with respect to the Land or agree
to any covenants and restrictions not now in effect without the prior written
consent of Mortgagee, which consent shall not be unreasonably withheld,
conditioned or delayed; (d) the Borrower will maintain and preserve the lien of
this Mortgage as a first and prior lien, subject only to the Permitted
Encumbrances; and (e) this Mortgage is and at all times shall continue to be a
valid and binding obligation enforceable in accordance with the terms contained
herein, and the execution and delivery hereof does not contravene any contract
or  agreement to which Mortgagor is a party or by which Mortgagor or any of its
properties may be bound and does not contravene any law, order, decree, rule or
regulation to which Mortgagor is subject,
 
 
6

--------------------------------------------------------------------------------

 
 
1.3.           Compliance with Laws. Borrower covenants and warrants that
Borrower and the Mortgaged Property presently complies in all respects with and
shall continue to comply in all respects with all applicable restrictive
covenants, applicable zoning and subdivision ordinances and building codes, all
applicable health and Environmental Laws (as hereinafter defined) and
regulations and other applicable laws, rules and regulations, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. If Borrower receives notice
from any federal, state or other governmental body that it or the Mortgaged
Property is not in compliance with any such covenant, ordinance, code, law or
regulation, Borrower will provide Mortgagee with a copy of such notice
promptly.  For purposes of this Mortgage, the term “Material Adverse Effect”
shall mean a material adverse effect on (a) the business, assets, operations,
prospects, or condition, financial or otherwise, of Borrower or the Mortgaged
Property, (b) the ability of the Borrower to perform any of its obligations
under this Mortgage or any of the other Loan Documents or (c) the validity or
enforceability of this Mortgage or any of the other Loan Documents, or the
rights or benefits available to Mortgagee under this Mortgage or any of the
other Loan Documents.
 
1.4.           Taxes and Other Charges.

 
(a)            Borrower shall pay, or cause to be paid, prior to the time any
interest or penalty may be imposed due to late payment, all taxes, assessments,
water rates, sewer rentals, dues, charges, fees, levies, fines, impositions,
liabilities, obligations and encumbrances and other charges of every nature and
to whomever assessed, including, without limitation, all obligations of Borrower
under the Second Amended and Restated PILOT Agreement referred to in the Master
Lease, that may now or hereafter be levied or assessed upon the Mortgaged
Property or any part thereof, or upon Borrower's interest in the Rents, or upon
this Mortgage or the Obligations or upon or against the interest of Mortgagee in
the Mortgaged Property, whether any or all of such items be levied directly or
indirectly, as well as income taxes, assessments and other governmental charges
levied and imposed by the United States of America or any state, county,
municipality or other taxing authority upon or against Borrower or in respect of
the Mortgaged Property (all of the foregoing herein referenced to as “Taxes” or
individually as a “Tax”) and, upon request, Borrower shall deliver to Mortgagee
receipted bills evidencing payment therefor. Notwithstanding anything to the
contrary contained herein, Borrower shall have the right, at its own expense and
after prior written notice to Mortgagee, by appropriate proceedings duly
instituted and diligently prosecuted, to contest in good faith the validity or
amount of any such Taxes in the manner provided by law, in which event, Borrower
shall:

 
(i)  pay in full, under protest in the manner provided by law, any Tax that
Borrower may desire to contest, or

 
(ii) withhold the payment thereof, if contest of any Tax may be made without the
payment thereof, provided, however, that:

 

 
(A)
such contest shall have the effect of preventing the sale or forfeiture of the
Mortgaged Property or any part thereof, or any interest therein, to satisfy such
Tax;

 

 
(B)
Borrower has, not less than five (5) days prior to the date the amount of such
Tax shall be increased by reason of interest, penalties or costs, notified
Mortgagee in writing of the intention of Borrower to contest the same;

 
 
7

--------------------------------------------------------------------------------

 
 

 
(C)
Borrower shall have furnished Mortgagee from time to time as Mortgagee may
request such security or bond or indemnification satisfactory to Mortgagee for
the final payment and discharge thereof and an additional sum to cover possible
interest, costs and penalties; and

 

 
(D)
in the event of a final ruling or adjudication adverse to Borrower, Borrower
shall promptly pay such Tax, plus any interest, penalty or additional charge
thereon; and

 
(iii)  all costs and expenses incidental to any such contest shall be paid by
Borrower.

 
(b)           Notwithstanding anything to the contrary contained herein, in
order to more fully protect the security afforded hereby, Borrower shall, at
Mortgagee's request, to be exercised if there exists a pattern of delinquencies
in payment of the Obligations or Taxes or upon the occurrence of two defaults
beyond applicable grace periods within any six (6) month period, pay to
Mortgagee, on the first of each month, a sum equal to  one-twelfth (1/12) of the
annual taxes, payments in lieu of taxes, municipal water rates, sewer rents and
assessments, if any, levied or to be levied against the Mortgaged Property and
of the fire and other hazard insurance premiums  next becoming
due  (all  hereinafter referred to  as  the “Charges”), all as reasonably
estimated by Mortgagee, so that Mortgagee shall have sufficient funds to pay the
Charges on the first day of the month preceding the month in which they become
due. If, from time to time, Mortgagee shall reasonably determine that the
balance of the funds held by it to pay the Charges is or will be insufficient to
pay any of the Charges when the same shall become due, Borrower shall pay to
Mortgagee, on demand, any amount necessary to remedy any deficiency.  Mortgagee
shall hold all amounts to pay the Charges before same become delinquent, with
the right, however, of Mortgagee to apply, after an Event of Default, any sum so
received as hereinafter provided. If, after an Event of Default, there is a
public or private sale of the Mortgaged Property covered hereby, or if Mortgagee
acquires any of the Mortgaged Property otherwise after an Event of Default,
Mortgagee shall have the right to apply the balance then remaining in the funds
accumulated to pay the Charges, either as a credit against the balance of the
Obligations then remaining unpaid or to the payment of any of the Charges. The
funds held by Mortgagee under this section may be commingled with the general
funds of Mortgagee who shall not be liable for interest thereon. Mortgagee, in
its discretion, may at any time terminate, or thereafter reinstate, any
requirement for such payments.
 
(c)           In the event of the passage of any state, federal, municipal or
other governmental law, order, rule or regulation, subsequent to the date
hereof, in any manner changing or modifying the laws now in force governing the
taxation of debts secured by mortgages or the manner of collecting taxes so as
to adversely affect Mortgagee, then, Borrower shall take such action as is
necessary to insure, to Mortgagee's satisfaction, that the lien of Mortgagee
upon the Mortgaged Property is not adversely affected by any such legislative
change within thirty (30) days after written notice of such change by Mortgagee.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           Borrower shall not claim, demand or be entitled to receive any
credit against the principal or interest payable on the Obligations for so much
of the taxes, assessments or similar impositions assessed against the Mortgaged
Property or any part thereof or that are applicable to the Obligations or to the
interest in the Mortgaged Property of Mortgagee.  No deduction shall be claimed
from the taxable value of the Mortgaged Property or any part thereof by reason
of the Obligations, this Mortgage or any other instrument securing the
Obligations.
 
1.5.           Mechanics' and Other Liens.  Except as otherwise set forth
herein, Borrower shall not permit any mechanics' or other liens to be filed or
to exist against the Mortgaged Property by reason of work, labor, services or
materials supplied or claimed to have been supplied to, for or in connection
with the Mortgaged Property or to Borrower or anyone holding the Mortgaged
Property or any part thereof through or under Borrower, which is likely to cause
a Material Adverse Effect; provided, however, that if any such lien shall at any
time be filed, Borrower shall, within thirty (30) days after notice of the
filing thereof but subject to the right of contest as set forth herein, cause
the same to be discharged of record by payment, deposit, bond, order of a court
of competent jurisdiction or otherwise. Notwithstanding anything to the contrary
contained herein, Borrower shall have the right, at its own expense and after
prior written notice to Mortgagee, by appropriate proceedings duly instituted
and diligently prosecuted, to contest in good faith the validity, applicability
or amount of any such lien if Borrower establishes an escrow or other security
acceptable to Mortgagee (or, at its option, Mortgagee may establish a reserve
against loans otherwise available to Borrower or its affiliates) in an amount
estimated by Mortgagee to be adequate to cover the payment of the amount being
contested with interest, costs and penalties and an additional sum to cover
possible interest, costs and penalties; and, if the amount of such escrow or
other security (or reserve) is insufficient to pay any amount adjudged by a
court of competent jurisdiction to be due, with all interest, costs and
penalties thereon, Borrower shall pay such deficiency no later than the date
such judgment becomes final.

 
1.6.           Insurance.

 
(a)           In addition to all insurance required to be maintained by the
Borrower under the Master Lease, Borrower shall, at its expense, obtain (or
cause to be obtained) for, deliver to, assign and maintain for the benefit of
Mortgagee, the following insurance policies, upon and relating to the Mortgaged
Property:

 
(i)            Insurance against physical loss or damage to the improvements and
equipment as provided under a standard Special Form (formerly known as “All
Risk”) property policy with endorsements for flood (if the Mortgaged Property is
in a flood zone) and earthquake coverage in amounts not less than the actual
replacement cost of the improvements and equipment. Such policies shall contain
Replacement Cost and Agreed Amount Endorsements and shall contain deductibles
not more than $100,000.00 per occurrence (provided that earthquake insurance
shall have such deductibles as are commercially reasonable);

 
(ii)            Commercial General Liability Insurance against claims for
personal and bodily injury, death or property damage occurring on, in or as a
result of the use of the Mortgaged Property, in an amount not less than
$1,000,000 per occurrence, $2,000,000 annual aggregate and all other coverages
that are usual and customary for properties of the size and type of the
Mortgaged Property, and umbrella liability insurance in excess of primary
liability coverages in an amount not less than $5,000,000 per occurrence/annual
aggregate;
 
 
9

--------------------------------------------------------------------------------

 
 
(iii) Worker's Compensation Insurance covering all persons employed by Borrower
in connection with any work done on or about any of the Mortgaged Property;

 
(iv)           Business Income/Interruption Insurance with a period of indemnity
not less than twelve (12) months from the time of loss; and

 
(v)           Such other insurance or such higher policy limits on or in
connection with any of the Mortgaged Property as Mortgagee may reasonably
require, which at the time is usual and commonly obtained in connection with
properties in the same region that are similar in type of building size,
construction and use to the Mortgaged Property.

 
Borrower shall pay promptly when due any premiums on such insurance policies and
on any renewals thereof. The form of such policies and the companies issuing
them shall be reasonably acceptable to Mortgagee (i.e. having a Best's rating of
A or above at the time such policy is issued or renewed and, at any other time,
having a Best's rating of A- or above). All such insurance may be included in
blanket policies maintained by Borrower. All such policies and renewals thereof
shall name Mortgagee as a loss payee and Mortgagee as an additional insured (but
without liability for any premiums), shall be held by Mortgagee as collateral
and further security for the payment of the Obligations and shall contain a
non-contributory standard mortgagee's endorsement making losses payable to
Mortgagee its successors and/or assigns. Not less than five (5) business days
after the expiration date of the insurance policies required to be maintained by
Borrower, Borrower shall deliver to Mortgagee one or more certificates of
insurance evidencing renewal of the insurance coverage required hereunder plus
such other evidence of payment of premiums therefor as Mortgagee may request. In
the event of loss, Borrower will give immediate written notice to Mortgagee and
Mortgagee may make proof of loss if not made promptly by Borrower. In the event
of the foreclosure of this Mortgage or any other transfer of title to the
Mortgaged Property in extinguishment of the Obligations, all right, title and
interest of Mortgagor in and to all insurance policies and renewals thereof then
in force shall pass to the purchaser or grantee. All such policies shall provide
that (i) they shall not be subject to cancellation or modification without at
least thirty (30) days prior written notice to Mortgagee, (ii) they shall not be
invalidated as to Mortgagee by any act or neglect of Borrower or any other
insured and (iii) the insurance carrier waives subrogation, if such waiver of
subrogation can be obtained at rates which are determined by Mortgagee to be
commercially reasonable.

 
(b)            Pursuant to its rights granted hereunder in all proceeds from any
insurance policies, Mortgagee is hereby authorized and empowered (but not
obligated) at its option to act as attorney-in-fact for Mortgagor in adjusting,
settling or compromising any loss under any insurance policies on the Mortgaged
Property and at all times to collect and receive the proceeds from any such
policies. Each insurance company is hereby authorized and directed to make
payment for all such losses directly and solely to Mortgagee and not to
Mortgagor and Mortgagee jointly. After deducting from such insurance proceeds
any expenses incurred by Mortgagee in the collection or handling of such funds,
Mortgagee may apply the net proceeds, at its option, either as a credit on any
portion of the Obligations secured hereby whether then matured or to mature in
the future, or such sums either wholly or in part may be paid over to Mortgagor
to be used to repair such Improvements or to build new Improvements in their
place or for any other purpose or object satisfactory to Mortgagee, without
affecting the lien of this Mortgage for the full amount secured hereby before
such payment took place. Mortgagee shall not be responsible for any failure to
collect any insurance proceeds due under the terms of any policy. The provisions
of subsection 4 of Section 254 of the Real Property Law of New York covering the
insurance of buildings against loss by fire shall not apply to the terms of this
Mortgage.
 
 
10

--------------------------------------------------------------------------------

 
 
1.7.           Condemnation.  Borrower, immediately upon obtaining knowledge of
the institution of any eminent domain or other proceedings for the condemnation
of the Mortgaged Property, or any portion thereof, shall notify Mortgagee of the
pendency of such proceedings. Mortgagee shall be entitled to all compensation
awards, damages, claims, rights of action and proceeds of, or on account of, any
damage or taking through eminent domain or other condemnation proceedings and is
hereby authorized, at its option, upon prior written notice to Mortgagor, to
commence, appear in and prosecute in its own or Mortgagor's name any action or
proceeding relating to eminent domain or condemnation and to settle or
compromise any claim in connection therewith.  All such compensation awards,
damages, claims, rights of action and proceeds, and any other payments or
relief, and the right thereto, are included in the Mortgaged Property (excluding
the rights and claims of any tenant) and Mortgagee, after deducting therefrom
all its expenses including reasonable attorneys' fees and expenses, may release
any monies received by it to Mortgagor without affecting the lien of this
Mortgage or may apply the same, in such manner as Mortgagee shall determine, to
the reduction of the Obligations.  Subject to applicable law, any balance of
such monies then remaining shall be paid to Mortgagor.  Mortgagor agrees to
execute such further assignments of any compensation awards, damages, claims,
rights of action and proceeds as Mortgagee may require. Notwithstanding any such
condemnation, Borrower shall continue to pay interest on the entire unpaid
principal amount of the Obligations.

 
1.8.           Care of Mortgaged Property.

 
(a)           Borrower shall preserve and maintain, or cause to be preserved and
maintained, the Mortgaged Property including all appurtenances thereto in good
repair and condition, normal wear and tear excepted, and in compliance with the
requirements, if any, of the Permitted Encumbrances, at its own cost, and will
from time to time make, or cause to be made, all  repairs,  replacements,
renewals  and payments necessary to continue  to  maintain the Mortgaged
Property in such state of repair, condition and compliance.   Borrower shall not
permit, commit or suffer any waste, impairment or deterioration of the Mortgaged
Property or of any part thereof which is likely to cause a Material Adverse
Effect, and will not take any action which will increase the risk of fire or
other hazard to the Mortgaged Property or to any part thereof.
 
(b)           No part of the Mortgaged Property shall be removed, demolished or
altered, without the prior written consent of Mortgagee.   Mortgagor shall have
the right, without such consent, to remove and dispose of, free from the lien of
this Mortgage, any part of the Mortgaged Property consisting of equipment and
fixtures as from time to time may become worn out or obsolete; provided that,
either simultaneously with or prior to such removal, any such property shall be
replaced with other property of equal utility and value (prior to such Mortgaged
Property becoming worn out or obsolete) and free from any security interest of
any other person.   Any substituted property shall be deemed to be part of the
Mortgaged Property and shall be subject to the lien of this Mortgage.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)           Mortgagee may enter upon and inspect the Mortgaged Property, prior
to an Event of Default during reasonable times upon reasonable prior notice, and
after an Event of Default or in the case of emergency, at any time this Mortgage
is in effect.
 
(d)           If any part of the Mortgaged Property shall be lost, damaged or
destroyed by fire or any other cause, Borrower shall give immediate written
notice thereof to Mortgagee and, if Mortgagee has paid over to Mortgagor the
proceeds of any insurance to be used to restore the damaged Mortgaged Property,
Borrower shall promptly restore the Mortgaged Property to the equivalent of its
original condition.   If a part of the Mortgaged Property shall be lost,
physically damaged, or destroyed through condemnation and provided Mortgagee has
exercised its option set forth in Section 1.7 hereof to pay over to Mortgagor
the proceeds of any condemnation awards to be used to restore, repair or alter
the remaining property, Borrower shall promptly restore, repair or alter the
remaining property in a manner satisfactory to Mortgagee.
 
1.9.           Compliance with Leases.  Borrower represents that all Leases, if
any, are presently in full force and effect and that no default exists
thereunder. As any such Lease shall expire, Borrower shall so notify Mortgagee
in order that at all times, Mortgagee shall have a current list of all Leases.
Borrower shall not, without the express prior written consent of Mortgagee,
enter into any new Lease. The assignment contained in the granting clauses
hereof shall not be deemed to impose upon Mortgagee any of the obligations or
duties of Borrower provided in any such Lease (including, without limitation,
any liability under the covenant of quiet enjoyment contained in any Lease in
the event that any tenant shall have been joined as a party defendant in any
action to foreclose under this Mortgage and shall have been barred and
foreclosed thereby of all right, title and interest and equity of redemption in
the Mortgaged Property or any part thereof), and Borrower shall comply with and
observe its obligations as landlord under all Leases. Borrower shall enforce the
terms of each Lease and shall provide written notice to Mortgagee if there is a
default by any tenant under a Lease. Borrower, if required by Mortgagee, shall
furnish promptly to Mortgagee original or certified copies of all such Leases.
Borrower shall not, without the express prior written consent of Mortgagee,
amend, modify, extend, terminate or cancel, accept the surrender of,
subordinate, accelerate the payment of rent as to, or change the terms of any
renewal option of any such Lease, or permit or suffer an assignment or
sublease,. Borrower shall not accept payment of rent more than one (1) month in
advance without the prior written consent of Mortgagee, except that Borrower may
accept security deposits in respect of the Leases in excess of such amount. In
addition to the foregoing, Mortgagee shall have all the rights against lessees
of the Mortgaged Property or any part thereof as set forth in Section 291-f of
the Real Property Law of New York.

 
1.10.           Environmental Compliance.

 
(a)           For purposes of this Paragraph 1.10, (i) the term “Hazardous
Material” shall mean any material or substance that, whether by its nature or
use, is now or hereafter defined or regulated as a hazardous waste, hazardous
substance, pollutant or contaminant under any Environmental Requirement, or
which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous, or which is or contains
petroleum, gasoline, diesel fuel, another petroleum hydrocarbon product,
asbestos, asbestos-containing materials or polychlorinated biphenyls, (ii) the
term “Environmental Requirements” shall collectively mean all present and future
laws, statutes, common law, ordinances, rules, regulations, orders, codes,
licenses, permits, decrees, judgments, directives or the equivalent of or by any
Governmental Authority and relating to or addressing the protection of the
environment or human health, and (iii) the term “Governmental Authority” shall
mean the Federal government, or any state or other political subdivision
thereof, or any agency, court or body of the Federal government, any state or
other political subdivision thereof, exercising executive, legislative,
judicial, regulatory or administrative functions.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Borrower has not generated, used, stored, treated, transported,
manufactured, handled, produced or disposed of any Hazardous Materials, on or
off the Mortgaged Property in any manner which at any time violates any
applicable Environmental Law or any license, permit, certificate, approval or
similar authorization issued to Borrower thereunder, and the operations of
Borrower comply in all respects with all applicable Environmental Laws and all
licenses, permits, certificates, approvals and similar authorizations
thereunder.
 
(c)           There is no investigation, proceeding, complaint, order,
directive, claim, citation or notice of violation by any governmental authority
or any other person, nor is any pending, or threatened, with respect to any
non-compliance with or violation of the requirements of any applicable
Environmental Law by Borrower.  There has not been any release, spill or
discharge, overtly threatened or actual, of any Hazardous Material on the
Mortgaged Property or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials or any
other environmental, health or safety matter on or with respect to the Mortgaged
Property which would create a Material Adverse Effect.
 
(d)           Borrower has no material liability (contingent or otherwise) in
connection with a release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials.

 
(e)           Borrower has  all  licenses, permits, certificates, approvals or
similar authorizations required to be obtained or filed in connection with the
operations of Borrower under any Environmental Law, all of such licenses,
permits, certificates, approvals or similar authorizations are valid and in full
force and effect.
 
(f)           The Mortgaged Property has never been used by Borrower or, to the
knowledge of Borrower, by any prior owner of the Mortgaged Property as (A) a
dump site for Hazardous Materials or (B) a storage (whether temporary or
permanent) site for Hazardous Materials in violation of applicable Environmental
Laws.
 
 
13

--------------------------------------------------------------------------------

 
 
(g)           Borrower shall, at all times, comply in all respects with all
Environmental Laws.
 
(h)           Borrower shall take all measures, at its expense, so as to
maintain continued compliance with all applicable Environmental Laws in all of
its operations. Copies of all future environmental surveys, audits, assessments,
feasibility studies and results of remedial investigations and remediation
programs conducted or prepared by environmental consultants or professionals
that indicate facts or conditions on any Mortgaged Property shall be promptly
furnished, or caused to be furnished, by Borrower to Mortgagee. Borrower shall
take prompt and appropriate action to respond to any non-compliance with any of
the Environmental Laws for which the Borrower is or could reasonably be expected
to be responsible (whether initially or ultimately) and shall regularly report
to Mortgagee on each such response.

 
(i)            Borrower shall give both oral and written notice to Mortgagee,
within five (5) business days upon Borrower's receipt of any written notice, or
Borrower's otherwise obtaining actual knowledge, of, (i) the occurrence of any
event involving the release, spill or discharge, threatened or actual, of any
Hazardous Material in violation of any Environmental Law or (ii) any
investigation, proceeding, complaint, order, directive, claims, citation or
notice with respect to: (A) any alleged or actual non-compliance with or
violation of any Environmental Law by Borrower to the extent relating to the
Mortgaged Property or for which non-compliance or violation Borrower is or may
be directly or ultimately responsible or held liable to any party or (B) the
release, spill or discharge, threatened or actual, of any reportable quantity of
any Hazardous Material on the Mortgaged Property or for which release, spill or
discharge Borrower is or may be directly or ultimately responsible or held
liable to any party, or (C) the alleged or actual generation, use, storage,
treatment, transportation, manufacture, handling, production or disposal of any
Hazardous Materials not in compliance with all Environmental Laws occurring on
the Mortgaged Property or for which non-compliance Borrower is or may be
directly or ultimately responsible or held liable to any party or (D) any other
environmental, health or safety matter which is likely to create a Material
Adverse Effect.

 
(j)            Without limiting the generality of the foregoing, whenever
Mortgagee reasonably determines that there is non-compliance, or any condition
which requires any action by or on behalf of Borrower in order to avoid any
non-compliance, with any Environmental Law which is likely to create a Material
Adverse Effect, Borrower shall, at Mortgagee's request and Borrower's expense:
(1) cause an independent environmental engineer reasonably acceptable to
Mortgagee to conduct such tests of the site where Borrower's non-compliance or
alleged non-compliance with such Environmental Laws has occurred as to such
non-compliance and prepare and deliver to Borrower and Mortgagee a report as to
such non-compliance setting forth the results of such tests, a proposed plan for
responding to any environmental problems described therein, and an estimate of
the costs thereof and (ii) provide to Mortgagee a supplemental report of such
engineer whenever the scope of such non-compliance, or Borrower's response
thereto or the estimated costs thereof, shall change in any material respect.

 
(k)           Upon Mortgagee's receipt of any written notice from any person or
entity, including, but not limited to, the United States Environmental
Protection Agency or the New York State Department of Environmental
Conservation, asserting the existence of any Hazardous Materials on, or any
violation of any Environmental Laws pertaining to the Mortgaged Property that,
if true, could result in an order, suit or other action against Mortgagor and/or
any part of the Mortgaged Property by any governmental agency or otherwise that,
in the reasonable opinion of Mortgagee, is not being adequately addressed by
Borrower in Mortgagee's sole opinion and could create a Material Adverse Effect,
Mortgagee shall have the right, but not the obligation, upon prior notice to
Mortgagor, to enter onto the Mortgaged Property or to take such other actions as
it deems reasonably necessary or advisable to clean up, remove, resolve or
minimize the impact of, or otherwise deal with, any such Hazardous Materials or
violation of any Environmental Laws. Any and all sums expended by Mortgagee for
such purposes, together with interest thereon at the post-default rate of
interest set forth in the Note (the “Default Rate”) shall be immediately due and
payable by Borrower and shall be indebtedness secured by this Mortgage.


 
14

--------------------------------------------------------------------------------

 
 
(l)            Borrower shall indemnify and hold harmless Mortgagee, its
directors, officers, employees, agents, invitees, representatives, successors
and assigns, from and against any and all losses, claims, damages, liabilities,
costs, and expenses (including reasonable attorneys' fees and legal expenses)
directly or indirectly arising out of or attributable to the use, generation,
manufacture, reproduction, storage, release, threatened release, spill,
discharge, disposal or presence of a Hazardous Material on the Mortgaged
Property and/or on to any adjoining property, including, without limitation, the
costs of any repair, cleanup or other remedial work required under any
Environmental Law or by any governmental authority with respect to the Mortgaged
Property and the preparation and implementation of any closure, remedial or
other required plans, except that Borrower shall not be required to indemnify
any person for any such losses, claims, damages, liabilities, costs and expenses
directly caused by such person's own gross negligence or willful misconduct as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.


(n)            The indemnity provisions of this Paragraph 1.10 shall survive
indefinitely, notwithstanding any payment of the indebtedness secured hereby or
any satisfaction, cancellation or release of this Mortgage or the delivery of a
deed in lieu of foreclosure with respect to the Mortgaged Property.

 
1.11.           Further Assurances.  At any time and from time to time, upon
Mortgagee's request, Mortgagor, at Borrower's sole cost and expense, shall make,
execute and deliver, or cause to be made, executed and delivered, to Mortgagee
and where appropriate shall cause to be recorded or filed, and from time to time
thereafter to be re-recorded and refiled at such time and in such offices and
places as shall be deemed desirable by Mortgagee, any and all such further
mortgages, instruments or further assurances, certificates and other documents
as Mortgagee may consider necessary or desirable in order to effectuate,
complete, or perfect, or to continue and preserve the Obligations, and the lien
of this Mortgage as a lien upon all of the Mortgaged Property, whether now owned
or hereafter acquired by Mortgagor.  Upon any failure by Mortgagor to do so,
Mortgagee may make, execute, record, file, re-record or refile any and all such
mortgages, instruments, certificates and documents for and in the name of
Mortgagor, and Mortgagor hereby irrevocably appoints Mortgagee as agent and
attorney-in-fact of Mortgagor to do so.

 
 
15

--------------------------------------------------------------------------------

 
 
1.12.           Security Agreements and Financing Statements.

 
(a)           Mortgagor (as Debtor) hereby grants to Mortgagee (as Creditor and
Secured Party) a security interest in and continuing lien upon all fixtures,
machinery, appliances, equipment, furniture and personal property of every
nature whatsoever constituting part of the Mortgaged Property.

 
(b)           Mortgagor, at Borrower's sole cost and expense, shall execute any
and all such documents, including without limitation, financing statements
pursuant to the Uniform Commercial Code of the State of New York (the “Uniform
Commercial Code”), as Mortgagee may request, if Mortgagor's signature is
required under the Uniform Commercial Code, to preserve and maintain the
priority of the lien created hereby on the portion of Mortgaged Property which
may be deemed personal property or fixtures, and Borrower shall pay to Mortgagee
on demand any expenses incurred by Mortgagee in connection with the preparation,
execution and filing of any such documents.    Mortgagor hereby authorizes and
empowers Mortgagee to execute (if necessary) and  file, on Mortgagor's behalf,
all financing statements and refilings and continuations thereof as Mortgagee
deems necessary or advisable to create, preserve and protect said lien. When and
if Mortgagor and Mortgagee shall respectively become the Debtor and Secured
Party in any Uniform Commercial Code financing statement affecting the Mortgaged
Property, this Mortgage shall be deemed a security agreement as defined in said
Uniform Commercial Code and the remedies for any violation of the covenants,
terms and conditions of the agreements herein contained shall be (i) as
prescribed herein and in the other Loan Documents, (ii) governed by general law,
or (iii) as to such part of the security which is also reflected in said
financing statement, governed by the specific statutory provisions now or
hereafter enacted and specified in the Uniform Commercial Code, all at
Mortgagee’s election.

 
(c)           Mortgagor and Mortgagee agree that the filing of a financing
statement in the records normally having to do with personal property shall
never be construed as in any way derogating from or impairing the express
declaration and intention of the parties hereto, hereinabove stated, that
everything used in connection with the production of income from the Mortgaged
Property (excluding any inventory or personal property owned by any tenant which
would not be deemed to be affixed to or a part of real property pursuant to the
terms of any lease governing such tenant's occupancy) and/or adapted for use
therein and/or which is described or reflected in this Mortgage is, and at all
times and for all purposes and in all proceedings both legal or equitable, shall
be regarded as part of the real estate encumbered by this Mortgage irrespective
of whether (i) any such item is physically attached to the Improvements, (ii)
serial numbers are used for the better identification of certain equipment items
capable of being thus identified in a recital contained herein or in any list
filed with Mortgagee, or (iii) any such item is referred to or reflected in any
such financing statement so filed at any time. Similarly, the mention in any
such financing statement of (A) rights in or to the proceeds of any fire and/or
hazard insurance policy, or (B) any award in eminent domain or condemnation
proceedings for a taking or for loss of value, or (C) Borrower's interest as
lessor in any present or future lease or rights to income growing out of the use
and/or occupancy of the Mortgaged Property, whether pursuant to lease or
otherwise, shall never be construed as in any way altering any of the rights of
Mortgagee as determined by this instrument or impugning the priority of the lien
granted hereby or by any other recorded document, but such mention in the
financing statement is declared to be for the protection of Mortgagee in the
event any court or judge shall at any time hold with respect to (A), (B) and (C)
that notice of Mortgagee's priority of interest to be effective against a
particular class of persons, including but not limited to the federal government
and any subdivisions or entity of the federal government, must be filed in the
Uniform Commercial Code records.


 
16

--------------------------------------------------------------------------------

 
 
1.13.           Assignment of Rents.  The assignment of Leases and Rents
contained in the Granting Clauses of this Mortgage shall be (i) fully operative
without any further action on the part of either party and specifically
Mortgagee shall be entitled, at its option, upon the occurrence of an Event of
Default, to all Rents from the property described in the Granting Clauses
(except with respect to the Unassigned Rights of the IDA) hereof whether or not
Mortgagee takes possession of such property and (ii) upon the occurrence of an
Event of Default, an irrevocable direction to and full authority to each lessee
and sublessee under any Leases to pay all Rents to Mortgagee, without proof of
the default relied upon and an automatic revocation of the permission hereby
granted to Borrower to collect and use the Rents and any Rents collected by
Borrower shall be held in trust for Mortgagee, and Borrower shall be a trustee
with respect to all Rents received and shall hold these Rents for the account of
Mortgagee, to be applied toward the Obligations. Borrower hereby irrevocably
authorizes each lessee, sublessee, guarantor, person and entity to rely upon and
comply with any notice or demand by Mortgagee for the payment to Mortgagee, of
any Rents due or to become due. Borrower hereby further grants to Mortgagee the
right upon the occurrence and during the continuance of any Event of Default (a)
to enter upon and take possession of the Mortgaged Property for the purpose of
collecting the said Rents, (b) to dispossess by the usual summary proceedings
any tenant defaulting in the payment thereof to Mortgagee, (c) to let the
Mortgaged Property or any part thereof, and (d) to apply said Rents, after
payment of all necessary charges and expenses, on account of the Obligations.
Such assignment and grant shall continue in effect until the Obligations secured
hereby are indefeasibly paid in full, the execution of this Mortgage
constituting and evidencing the irrevocable consent of Borrower to the entry
upon and taking possession of the Mortgaged Property by Mortgagee pursuant to
such grant, whether or not foreclosure has been instituted upon the occurrence
and during the continuance of any Event of Default. Neither the exercise of any
rights under this Paragraph by Mortgagee nor the application of any such Rents,
income or other benefits to the Obligations secured hereby, shall cure or waive
any default or notice of Event of Default hereunder or invalidate any act done
pursuant hereto or to any such notice, but shall be cumulative of all other
rights and remedies.
 
1.14.           After-Acquired Mortgaged Property.  To the extent permitted by
and subject to applicable law, the lien of this Mortgage will automatically
attach, without further act, to all after-acquired property located in or on, or
attached to, or used or intended to be used in connection with, or with the
operation of, the Mortgaged Property or any part thereof.
 
1.15.           Leases Affecting Mortgaged Property.  To the extent granted
herein, Borrower shall, from time to time upon the request of Mortgagee,
specifically assign to Mortgagee, as additional security hereunder, by an
instrument in writing in such form as may be approved by Mortgagee, all right,
title and interest of Borrower in and to any and all Leases now or hereafter on
or affecting the Mortgaged Property, together with all security therefor and all
monies payable thereunder, subject to the conditional permission hereinabove
given to Borrower to collect the rentals under any such Lease. Borrower shall
also execute and deliver to Mortgagee any notification, financing statement or
other document required by Mortgagee to perfect the foregoing assignment as to
any such lease.
 
 
17

--------------------------------------------------------------------------------

 
 
1.16.           Expenses.  Borrower will pay to Mortgagee on demand all
appraisal fees, recording fees, taxes, brokerage fees and commissions, abstract
fees, title policy fees, escrow fees, reasonable attorneys' fees and expenses,
court costs, and all other costs and expenses of every character which have been
incurred or which may hereafter be incurred by Mortgagee in connection with: (a)
the preparation and execution of the Loan Documents; (b) the funding of Loan;
(c) preparation for enforcement of the Loan Documents, whether or not suit or
other action is actually commenced or undertaken; (d) enforcement of the Loan
Documents; (e) court or administrative proceedings of any kind to which
Mortgagee may be a party, either as plaintiff or defendant, by reason of the
Loan Documents; (f) preparation for and actions taken in connection with
Mortgagee's taking possession of the Mortgaged Property; (g) negotiations with
Borrower or any of its agents in connection with the existence or cure of any
Event of Default; (h) any proposed refinancing of the Obligations secured
hereby; (i) the transfer of the Mortgaged Property in lieu of foreclosure; and
(j) the approval by Mortgagee of actions taken or proposed to be taken by
Mortgagor or other person or entity which approval is required by the terms of
this Mortgage or the other Loan Documents.   Borrower will, upon demand by
Mortgagee, reimburse Mortgagee for all such expenses which have been incurred or
which shall be incurred by it; and will indemnify and hold harmless Mortgagee,
its directors, officers, employees, agents, invitees, representatives,
successors and assigns from and against, and reimburse Mortgagee for, all
claims, demands, liabilities, losses, damages, judgments, penalties, costs and
expenses (including, without limitation, reasonable attorneys' fees and
expenses) which may be imposed upon, asserted against or incurred or paid by
them by reason of, on account of or in connection with any bodily injury or
death or property damage occurring in or upon or in the vicinity of the
Mortgaged Property through any cause whatsoever or asserted against them on
account of any act performed or omitted to be performed hereunder or on account
of any transaction arising out of or in any way connected with the Mortgaged
Property, or with this Mortgage, the other Loan Documents or any of the
Obligations, provided that such obligation to indemnify shall not apply to any
losses, claims, liabilities, costs or expenses caused by any such indemnitee's
own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. It is the
intention of the parties hereto that the costs and expenses set forth 'in this
Paragraph shall survive maturity, acceleration and entry of judgment and
continue to accrue until such costs and expenses are paid in full by Borrower.

 
1.17.           Mortgagee's Cure of Defaults.  If Borrower defaults in the
payment of any tax, assessment, encumbrance or other imposition, in its
obligation to furnish insurance hereunder, or in the performance or observance
of any other covenant, condition or term in this Mortgage or the other Loan
Documents, without limiting Mortgagee's rights to establish availability
reserves for any of such matters at any time, Mortgagee may (but shall not be
obligated to) advance funds for the account of Borrower to pay any such charges
or items or perform or observe the same.  In addition, Mortgagee may at any time
and from time to time advance such additional sums as Mortgagee in its
reasonable discretion may deem necessary to preserve and protect the Mortgaged
Property or any portion thereof and to protect the security of this
Mortgage.  All such advanced costs and expenses incurred or paid by Mortgagee in
connection therewith shall be due and payable on demand, shall bear interest at
the Default Rate, shall be added to the Obligations and secured by the lien of
this Mortgage. Mortgagee is hereby empowered to enter and authorize others to
enter upon the Mortgaged Property or any part thereof for the purpose of
performing or observing any such defaulted covenant, condition or term, without
thereby becoming liable to Borrower or any person in possession holding under
Borrower.


 
18

--------------------------------------------------------------------------------

 
 
1.18.           Master Lease.
 
(a)           Mortgagor, each for themselves and not the other, represents and
warrants that: (i) to the best of its knowledge, the Master Lease is valid and
in full force and effect in accordance with its terms without modification and
no default under the Master Lease has occurred and is continuing; and (ii) as of
the date hereof, all of the fees, rentals, additional rentals and other charges
payable under the Master Lease prior to the date hereof have been paid.

 
(b)           With respect to the Master Lease, the Borrower covenants that :

 
(i) The Borrower shall: (A) promptly pay when due and payable the fees,
royalties, rentals, additional rentals and other charges provided for under the
terms and provisions of the Master Lease, (B) promptly perform and observe all
of the terms, covenants and conditions required to be performed and observed by
the Borrower under the Master Lease, within the grace periods provided for in
the Master Lease or such lesser grace periods as are provided in this Mortgage,
and do all things reasonably necessary to preserve and to keep unimpaired its
rights under the Master Lease and the Borrower shall enforce the obligations of
the IDA under the Master Lease, to the extent that the Borrower may enjoy all of
the rights granted to it under the Master Lease; (C) promptly notify Mortgagee
of any default by the Borrower or the IDA in the performance and observance of
any of the terms, covenants or conditions on the part of the Borrower or the IDA
to be performed or observed under the Master Lease; (D) promptly notify
Mortgagee of the receipt by the Borrower of any written default notice from the
IDA under the Master Lease pursuant to the provisions thereof and promptly cause
a copy of each of such default notice received by the Borrower under the Master
Lease to be delivered to Mortgagee; and (E) within fifteen (15) days after
written demand from Mortgagee, obtain from the IDA under the Master Lease and
deliver to Mortgagee a certificate that the Master Lease is unmodified and in
full force -and effect and the date to which the fees, rentals, additional
rentals and other charges payable thereunder have been paid and stating whether
to the IDA's actual knowledge without inquiry the Borrower is in default in the
performance of any covenants, agreements or conditions contained in the Master
Lease, and, if so, specifying such defaults.

 
(ii) Borrower shall not, without the prior consent of Mortgagee, terminate,
cancel, modify, supplement or surrender or suffer or permit any termination,
modification or surrender of the Master Lease and will not subordinate or
consent to the subordination of the Master Lease to any mortgage on the IDA's
interest in the property demised by the Master Lease. Borrower hereby assigns to
Mortgagee, as additional collateral for repayment of the Obligations, all of
Borrower's rights and privileges as lessee under the Master Lease to terminate,
cancel, surrender, modify, change, supplement, extend, renew or amend the Master
Lease and any such termination, cancellation, surrender, modification, change,
supplement, extension, renewal, or amendment of the Master Lease without the
prior written consent of Mortgagee shall, at Mortgagee's option, be void and of
no force and effect.

 
(iii) If Borrower shall fail to comply fully with any of its obligations under
the Master Lease, and that failure in any manner threatens to impair Mortgagee's
security under this Mortgage, Mortgagee may, at its option but without any
obligation to do so, upon notice to Borrower take any action necessary or
desirable to cure any such failure by Borrower in the performance of any of the
terms, covenants and conditions of the Master Lease, Mortgagee being authorized
to enter upon the Mortgaged Property for such purposes provided, that, any
payment made or act done by Mortgagee to cure such failure shall not constitute
an assumption of the Master Lease or any of the obligations of Mortgagor or any
other person thereunder or otherwise. Borrower shall, immediately on demand, pay
to Mortgagee all costs of Mortgagee incurred in curing any such default,
together with all interest on such costs from the date of expenditure at the
then highest rate being charged on any of the Obligations.


 
19

--------------------------------------------------------------------------------

 
 
(iv) The provisions hereof shall be deemed to be obligations of the Borrower in
addition to the Borrower's obligations as lessee with respect to similar matters
contained in the Master Lease; provided, however, the inclusion herein of any
covenants and agreements relating to similar matters as to which the Borrower is
obligated under the Master Lease shall not restrict or limit the Borrower's
duties and obligations to keep and perform when due all its covenants,
agreements and obligations as lessee under the Master Lease, and nothing in this
Mortgage shall be construed as requiring the Borrower or Mortgagee to take or
omit to take any action which would cause a default under the Master Lease.
 
(c) There shall be no merger of the Master Lease or any interest therein nor of
the leasehold estate or other estate created thereby with the fee estate to the
Mortgaged Property or any portion thereof by reason of the fact that the Master
Lease or any interest therein or the leasehold or other estate thereunder may be
held directly or indirectly by or for the account of any person who also holds
the fee estate to the Mortgaged Property or a portion thereof or any interest
therein. In case the Borrower acquires the fee title or any other estate, title
or interest to the Mortgaged Property, whether pursuant to the purchase option
contained in the Master Lease or otherwise, this Mortgage shall attach to and
over and be a lien upon the fee title of such other estate so acquired, and such
fee title or other estate shall, without further assignment., mortgage or
conveyance, become and be subject to the lien -of and covered by this Mortgage.
The Borrower shall notify Mortgagee of any such acquisition by the Borrower and,
on written request by Mortgagee, and, at the Borrower's sole cost and expense,
shall cause to be executed and recorded all such other and further assurances or
other instruments in writing as may in the opinion of Mortgagee be required to
carry out the intent and meaning hereof and shall provide a title insurance
policy which shall insure that the lien of this Mortgage is a lien on the
Borrower's interest in the Mortgaged Property subject only to the Permitted
Encumbrances.

 
(d)           Borrower shall, at least thee (3) months prior to the last day
upon which Borrower may validly exercise any option to renew or extend the term
of the Master Lease: (i) exercise such option in such manner as will cause the
term of the Master Lease to be effectively renewed or extended for the period
provided by such option; and (ii) give immediate written notice thereof to
Mortgagee; provided that in the event of failure of Borrower to do so, Mortgagee
shall have, and is hereby granted, the irrevocable right to exercise any such
option, whether in its own name and behalf, or in the name and behalf of a
designee or nominee of Mortgagee or in the name and behalf of Borrower, as
Mortgagee shall in its sole discretion determine.

 
(e)           The Borrower agrees:

 
(i) that it shall exercise its purchase option under the Master Lease prior to
allowing the IDA thereunder (or any other party) to exercise any right it may
have to take possession of the Mortgaged Property or any part thereof; and

 
(ii) that it shall, upon the request of Mortgagee, use reasonable efforts to
amend the Master Lease in respects material to the interests of Mortgagee
hereunder, as the same shall be reasonably determined from time to time by
Mortgagee.
 
 
20

--------------------------------------------------------------------------------

 
 
Without limiting the generality of this Section 1.18(e), if the Borrower fails
to comply with clause (i) above, Mortgagee shall have, and is hereby granted by
Borrower, the irrevocable right to exercise any purchase option under the Master
Lease, whether in its own name and behalf, or in the name and behalf of a
designee or nominee of Mortgagee or in the name or behalf of the Borrower, as
Mortgagee shall in its discretion determine.

 
(f)           The IDA covenants and agrees not to take any enforcement action
under the Master Lease which interferes with any enforcement action taken by the
Mortgagee under this Mortgage; provided, however, nothing shall prevent the IDA
from taking any action under the Master Lease to terminate the Master Lease and
reconvey the Mortgaged Property to the Borrower.

 
1.19.           The IDA's Bankruptcy.

 
(a) The Borrower hereby unconditionally assigns, transfers and sets over to
Mortgagee all of the Borrower's claims and rights to the payment of damages
arising from any rejection by the IDA of the Master Lease under the provisions
of the 11 U.S.C. §101 et seq. (as in effect as of the date hereof and as amended
from time to time, the “Bankruptcy Code”). Mortgagee shall have the right, at
its option, to proceed in its own name or in the name of the Borrower in respect
of any claim, suit, action or proceeding relating to the rejection of the Master
Lease, including, without limitation, the right to file and prosecute, to the
exclusion of the Borrower, any proofs of claim, complaints, motions,
applications, notices and other documents, in any case in respect of the IDA
under the Bankruptcy Code. This assignment constitutes a present, irrevocable
and unconditional assignment of the foregoing claims, rights and remedies, and
shall continue in effect until all of the Obligations secured by this Mortgage
shall have been satisfied and discharged in full. Any amounts received by
Mortgagee as damages arising out of the rejection of the Master Lease as
aforesaid shall be applied to the Obligations in such order and manner as
Mortgagee shall determine.

 
(b)           The Borrower shall not, without Mortgagee's prior written consent,
elect to treat the Master Lease as terminated under Section 365(h)(l)(A) of the
Bankruptcy Code. Any such election made without Mortgagee's prior written
consent shall be void.

 
(c)           If pursuant to Section 365(h)(l)(A) of the Bankruptcy Code, the
Borrower seeks to offset against the rent provided for in the Master Lease the
amount of any damages caused by the non-performance by the IDA of any of the
IDA's obligations under the Master Lease after the rejection by the IDA of the
Master Lease under the Bankruptcy Code, the Borrower shall, prior to effecting
such offset, notify Mortgagee of its intention to do so, setting forth the
amount proposed to be offset and the basis therefor. Mortgagee shall have the
right to object to all or any part of such offset, and, in the event of such
objection, the Borrower shall not effect any offset of the amounts so objected
to by Mortgagee. If Mortgagee has failed to object as aforesaid within ten (10)
days after notice from the Borrower in accordance with the first sentence of
this Section 1.18(c), the Borrower may proceed to effect such offset in the
amounts set forth in the Borrower's notice.  Neither Mortgagee's failure to
object as aforesaid nor any objection or other communication between Mortgagee
and the Borrower relating to such offset shall constitute an approval of any
such offset by Mortgagee. The Borrower shall indemnify and save Mortgagee
harmless from and against any all claims, demands, actions, suits, proceedings,
damages, losses, costs and expenses of every nature whatsoever (including,
without limitation, attorneys' fees and legal expenses) arising from or relating
to any such offset by the Borrower against the rent provided for in the Master
Lease.


 
21

--------------------------------------------------------------------------------

 
 
(d)           If any action, proceeding, motion or notice shall be commenced or
filed with respect to the Borrower or the Mortgaged Property in connection with
any case under the Bankruptcy Code, Mortgagee shall have the option, to the
exclusion of the Borrower, exercisable upon notice from Mortgagee to the
Borrower, to conduct and control any such litigation with counsel of Mortgagee's
choice.  Mortgagee may proceed in its own name or in the name of the Borrower in
connection with any such litigation, and the Borrower agrees to execute any and
all powers, authorizations, consents and other documents required by Mortgagee
in connection therewith.  The Borrower shall pay to Mortgagee all costs and
expenses (including, without limitation, attorneys' fees and legal expenses)
paid or incurred by Mortgagee in connection with the prosecution or conduct of
any such proceedings within five (5) days after notice from Mortgagee setting
forth such costs and expenses in reasonable detail.  Any such costs or expenses
not paid by the Borrower as aforesaid shall be secured by the lien of this
Mortgage and shall be added to the Obligations.  The Borrower shall not commence
any action, suit, proceeding or case, or file any application or make any
motion, with respect to the Master Lease in any such case under the Bankruptcy
Code without the prior written consent of Mortgagee.
 
(e) The Borrower shall promptly, after obtaining knowledge thereof, notify
Mortgagee orally of any filing by or against the IDA of a petition under the
Bankruptcy Code. The Borrower shall thereafter forthwith give written notice of
such filing to Mortgagee, setting forth any information available to the
Borrower as to notice of such filing to Mortgagee, the court in which such
petition was filed, and the relief sought therein. The Borrower shall promptly
deliver to Mortgagee following receipt any and all notices, summonses,
pleadings, applications and other documents received by the Borrower in
connection with any such petition and any proceedings relating thereto.

 
1.20.           The Borrower's Bankruptcy.

 
(a)           If there shall be filed by or against the Borrower a petition
under the Bankruptcy Code, and the Borrower, as the tenant under the Master
Lease, shall determine to reject the Master Lease pursuant to Section 365(a) of
the Bankruptcy Code, then the Borrower shall give Mortgagee not less than ten
(10) days' prior notice of the date on which the Borrower shall apply to the
Bankruptcy Court for authority to reject the Master Lease.   Mortgagee shall
have the right, but not the obligation, to serve upon the Borrower within such
ten (10) day period a notice stating that (i) Mortgagee demands that the
Borrower assume and assign the Master Lease to Mortgagee pursuant to Section 365
of the Bankruptcy Code and (ii) Mortgagee covenants to cure or provide adequate
assurance of prompt cure of all defaults and provide adequate assurance of
future performance under the Master Lease. If Mortgagee serves upon the Borrower
the notice described in the preceding sentence, the Borrower shall not seek to
reject the Master Lease and shall comply with the demand provided for in clause
(i) of the preceding sentence within thirty (30) days after the notice shall
have been given, subject to the performance by Mortgagee of the covenant
provided for in clause (ii) of the preceding sentence.

 
(b)           Effective upon the entry of an order for relief in respect of the
Borrower under the Bankruptcy Code, the Borrower hereby assigns and transfers to
Mortgagee a non-exclusive right to apply to the Bankruptcy Court under Section
365(d)(4) of the Bankruptcy Code for an order extending the period during which
the Master Lease may be rejected or assumed.

 
1.21          Books and Records.  The Borrower will keep and maintain, or will
cause to be kept and maintained, on a fiscal year basis in accordance with
generally accepted accounting practices consistently applied, proper and
accurate books, records and accounts reflecting all of the financial affairs of
the Borrower and all items of income and expense in connection with the
operation of the Mortgaged Property or in connection with any services,
equipment or furnishings provided in connection with the operation of the
Mortgaged Property, whether such income or expense be realized by the Borrower
or by any other person whatsoever, excepting lessees unrelated to and
unaffiliated with the Borrower who have leased from the Borrower portions of the
Mortgaged Property for the purpose of occupying the same.  The Mortgagee shall
have the right from time to time on reasonable notice to Borrower to examine
such books, records and accounts during normal business hours at the office of
the Borrower or other person maintaining such books, records and accounts and to
make copies or extracts thereof as the Mortgagee shall desire.


 
22

--------------------------------------------------------------------------------

 
 
ARTICLE TWO
 
DEFAULTS


2.1.           The Obligations shall become due at the option of the Mortgagee
upon the occurrence of any one or more of the following events (each herein
referred to as an “Event of Default”):


(a)           if any portion of the Obligations is not paid when due;


(b)           if the Borrower shall fail to pay, within twenty (20) days of
notice and demand by the Mortgagee, any installment of any assessment against
the Mortgaged Property for local improvements heretofore or hereafter laid,
which assessment is or may become payable in annual or periodic installments and
is or may become a lien on the Mortgaged Property;


(c)           if any Federal tax lien is filed against the Borrower, any
Guarantor (defined below) or the Mortgaged Property and the same is not
discharged of record within thirty (30) days after the same is filed;


(d)           if, without the consent of the Mortgagee (which consent in any and
all circumstances may be withheld in the sole and absolute discretion of the
Mortgagee), any part of the Mortgaged Property or any interest of any nature
whatsoever therein or any interest of any nature whatsoever in the Borrower or
any Guarantor (whether partnership, stock, equity, beneficial, profit, loss or
otherwise) is in any manner, by operation of law or otherwise, whether directly
or indirectly, further encumbered, sold, transferred, assigned or conveyed, and
irrespective of whether any such further encumbrance, sale, transfer, assignment
or conveyance is voluntary, by reason or operation of law or is otherwise made;


(e)           if, without the consent of the Mortgagee, any Improvement is
removed, demolished or materially altered, or if the Mortgaged Property is not
kept in good condition and repair;


(f)           if the Borrower shall fail to comply with any requirement or order
or notice of violation of law or ordinance issued by any governmental department
claiming jurisdiction over the Mortgaged Property within three (3) months from
the issuance thereof, or the time period set forth therein, whichever is less;
 
 
23

--------------------------------------------------------------------------------

 


(g)           if the Borrower shall be in default with respect to its
obligations under Section 1.10 of this Mortgage beyond any applicable grace
period and/or after the giving of any applicable notice as stated in Section
1.10;


(h)           if the insurance policies required hereunder are not kept in full
force and effect, or are not delivered to the Mortgagee upon request;


(i)           if on application of the Borrower two or more fire insurance
companies lawfully doing business in the State of New York refuse to issue the
insurance policies required hereunder;


(j)           if the Borrower shall fail to pay the Mortgagee on demand for all
Taxes or Charges paid by the Mortgagee pursuant to this Mortgage, together with
any late payment charge and interest thereon calculated at the Default Rate;


(k)           if, without the consent of the Mortgagee, any Leases are made,
canceled or modified in violation of Section 7 above, or if any portion of the
Rents is paid for a period of more than two (2) months in advance, or if any of
the Rents are further assigned;


(l)           if any representation or warranty of the Borrower, or and any
other person or entity (collectively herein referred to as a “Guarantor”)
guaranteeing payment of the Obligations or any portion thereof, or guaranteeing
performance by the Borrower of any of the terms of this Mortgage made herein or
in any such guaranty (the “Guaranty”), or in any certificate, report, financial
statement or other instrument furnished in connection with the making of the
Note, this Mortgage, or any such Guaranty, shall prove false or misleading in
any material respect;


(m)           if the Mortgagor or any Guarantor shall make an assignment for the
benefit of creditors;


(n)           if a court of competent jurisdiction enters a decree or order for
relief with respect to the Mortgagor or any Guarantor under Title 11 of the
United States Code as now constituted or hereafter amended, or under any other
applicable Federal or state bankruptcy law or other similar law, or if such
court enters a decree or order appointing a receiver, liquidator, assignee,
trustee, sequestrator (or similar official) of the Mortgagor or any Guarantor,
or of any substantial part of their respective properties, or if such court
decrees or orders the winding up or liquidation of the affairs of the Mortgagor
or any Guarantor;


(o)           if the Mortgagor or any Guarantor files a petition or answer or
consent seeking relief under the Bankruptcy Code as now constituted or hereafter
amended, or under any other applicable Federal or state bankruptcy law or other
similar law, or if the Mortgagor or any Guarantor consents to the institution of
proceedings thereunder or to the filing of any such petition or to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) of the Mortgagor or
any Guarantor, or of any substantial part of their respective properties, or if
the Mortgagor or any Guarantor fails generally to pay their respective debts as
such debts become due, or if the Mortgagor or any Guarantor takes any action in
furtherance of any action described in this subparagraph;
 
 
24

--------------------------------------------------------------------------------

 


(p)           if the Mortgagor or any Guarantor shall be in default beyond any
applicable grace period under the Note, or under any other mortgage, instrument
or document evidencing, securing or guaranteeing payment of the Obligations, in
whole or in part, or otherwise executed and delivered in connection with the
Note, this Mortgage or the loan evidenced and secured thereby;


(q)           if the Mortgagor or any Guarantor shall be in default under any
mortgage or deed of trust covering any part of the Mortgaged Property whether
superior or inferior in lien to this Mortgage, and including, without
limitation, any such mortgage or deed of trust now or hereafter held by the
Mortgagee, or if the Borrower shall be in default beyond the expiration of any
applicable notice and/or grace period therein expressly provided in respect of
any other obligations, indebtedness and liabilities owed by the Borrower to the
Mortgagee, including, but not limited to, any guarantees executed by the
Borrower in favor of the Mortgagee, all bank services provided to the Borrower,
such as commercial credit cards, stored value cards and treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services);


(r)           if the Mortgaged Property shall become subject (i) to any tax
lien, other than a lien for local real estate taxes and assessments not due and
payable, or (ii) to any lis pendens, notice of pendency, stop order, notice of
intention to file mechanic’s or materialman’s lien, mechanic’s or materialman’s
lien or other lien of any nature whatsoever, and the same shall not either be
discharged of record or in the alternative insured over to the satisfaction of
the Mortgagee by the title company insuring the lien of this Mortgage within a
period of sixty (60) days after the same is filed or recorded, and irrespective
of whether the same is superior or subordinate in lien or other priority to the
lien of this Mortgage and irrespective of whether the same constitutes a
perfected or inchoate lien or encumbered on the Mortgaged Property or is only a
matter of record or notice;


(s)           if the Mortgagor shall continue to be in default under any of the
other terms, covenants or conditions of this Mortgage for ten (10) days after
notice from the Mortgagee, in the case of any default which can be cured by the
payment of a sum of money, or for twenty (20) days after notice from the
Mortgagee in the case of any other default, provided that if such default cannot
reasonably be cured within such twenty (20) day period and the Mortgagor shall
have commenced to cure such default within such twenty (20) day period and
thereafter diligently and expeditiously proceeds to cure the same, such
twenty (20) day period shall be extended for so long as it shall require the
Mortgagor in the exercise of due diligence to cure such default, it being agreed
that no such extension shall be for a period in excess of sixty (60) days;


(t)           the occurrence or existence of any default, event of default or
other similar condition or event (however described) with respect to any Rate
Management Transactions;
 
 
25

--------------------------------------------------------------------------------

 


(u)           if any Guarantor shall be in default beyond any applicable grace
period under any Guaranty;


(v)           if the Borrower or any Guarantor shall be in default beyond any
applicable grace period under any other note, mortgage, agreement, obligation or
instrument between the Borrower or any Guarantor and the Mortgagee or any
affiliate or subsidiary of the Mortgagee;


(w)           if the Borrower shall incur any judgments in excess of $50,000
which are not otherwise covered by insurance which are not discharged or bonded
within thirty (30) days;


(x)           if the Borrower or any Guarantor shall fail to occupy at least
(100%) percent of the Improvements throughout the term of this Mortgage;


(y)           if the Borrower or any Guarantor shall, during the term of this
Mortgage, fail to maintain with the Mortgagee all of its operating accounts,
escrow accounts, funding accounts and tenant security accounts;.


(z)           if a default beyond any applicable grace period shall occur under
the Master Lease;


(aa)           if a default beyond any applicable grace period shall occur under
that certain Credit Agreement dated as of August 5, 2011, between CVD and the
Mortgagee; or


(bb)           the failure of Borrower and CVD to close the Exchange Purchase
(as defined in Section 5.21 below) in accordance with the terms of the
Accommodation Agreement prior to the date which is six (6) months from the date
hereof and otherwise in accordance with the terms of the Accommodation Agreement
and this Mortgage or the failure to otherwise comply with the requirements of
Section 5.21 below.
 
 
ARTICLE THREE
 
REMEDIES
 
3.1.            Acceleration of Maturity.  If an Event of Default shall have
occurred and is continuing, then all of the Obligations shall, at Mortgagee's
option, immediately become due and payable without notice or demand, time being
of the essence hereof; and no omission on the part of Mortgagee to exercise such
option when entitled to do so shall be construed as a waiver of such right.

 
3.2.           Mortgagee's Power of Enforcement.  If an Event of Default shall
have occurred and is continuing, Mortgagee may, either with or without entry or
taking possession as hereinabove provided or otherwise, and without regard to
whether or not the Obligations shall be due and without prejudice to the right
of Mortgagee thereafter to bring an action of foreclosure or any other action
for any default existing at the time such earlier action was commenced, proceed
by any appropriate action or proceeding: (a) to enforce payment of the
Obligations or the performance of any term hereof or any other right; (b) to
foreclose this Mortgage and/or to sell, as an entirety or in separate lots or
parcels, the Mortgaged Property under any power of sale provided by State
statute or the judgment or decree of a court or courts of competent
jurisdiction; (c) to specifically enforce any provision of this Mortgage; and
(d) to pursue any other remedy available to it.  Mortgagee shall take action
either by such proceedings or by the exercise of its powers with respect to
entry or taking possession, or both, as Mortgagee may determine,
 
 
26

--------------------------------------------------------------------------------

 
 
3.3.           Mortgagee's Right to Enter and Take Possession, Operate and Apply
Income.
 
(a)           If an Event of Default shall have occurred and is continuing, (i)
Mortgagor and Borrower upon demand of Mortgagee shall forthwith surrender to
Mortgagee the actual possession and if and to the extent permitted by law,
Mortgagee itself, or by such officers or agents as it may appoint, may enter
upon and take possession of the Mortgaged Property and may exclude Mortgagor,
Borrower and their respective agents and employees wholly therefrom and may have
joint access with Borrower to the books, papers and accounts of Borrower; and
(ii) Borrower will pay monthly in advance to Mortgagee, on Mortgagee's entry
into possession, or to any receiver appointed to collect the Rents of the
Mortgaged Property, the fair and reasonable rental value for the use and
occupation of such part of the Mortgaged Property as may be in possession of
Mortgagor, and upon default in any such payment will vacate and surrender
possession of such part of the Mortgaged Property to Mortgagee or to such
receiver and, in default thereof, Mortgagor may be evicted by summary
proceedings or otherwise.

 
(b)           If Mortgagor shall for any reason fail to surrender or deliver the
Mortgaged Property or any part thereof after Mortgagee's demand, Mortgagee may
obtain a judgment or decree conferring on Mortgagee the right to immediate
possession or requiring Mortgagor to deliver immediate possession of all or part
of the Mortgaged Property to Mortgagee, to the entry of which judgment or decree
Mortgagor hereby specifically consents. Borrower shall pay to Mortgagee, upon
demand, all costs and expenses of obtaining such judgment or decree and
compensation to Mortgagee, its attorneys and agents, and all such costs,
expenses and compensation shall, until paid, be secured by the lien of this
Mortgage.

 
(c)           Upon every such entering upon or taking of possession, Mortgagee
may hold, store, use, operate, manage and control the Mortgaged Property and
conduct the business thereof, and, from time to time:

 
(i)           make all necessary and proper maintenance, repairs, renewals,
replacements, additions, betterments and improvements thereto and thereon and
purchase or otherwise acquire additional fixtures, personalty and other
property;

 
(ii)           insure or keep the Mortgaged Property insured;

 
(iii)           manage and operate the Mortgaged Property and exercise all the
rights and powers of Mortgagor in its name or otherwise with respect to the
same;

 
(iv)           enter into agreements with others to exercise the powers herein
granted Mortgagee, all as Mortgagee from time to time may determine; and
Mortgagee may collect and receive all the Rents thereof, including those past
due as well as those accruing thereafter; and shall apply the monies so received
by Mortgagee in such priority as Mortgagee may determine to (A) the payment of
the Obligations; (B) the deposits for taxes and assessments and insurance
premiums due; (C) the cost of insurance, taxes, assessments and proper charges
upon the Mortgaged Property or any part thereof; (D) the expenses of operating,
maintaining, repairing and improving the Mortgaged Property, including, without
limitation, renting commissions and rental collection commissions paid to an
agent of Mortgagee or of the receiver; and (E) the compensation, expenses and
disbursements of the agents, attorneys and other representatives of Mortgagee.


 
27

--------------------------------------------------------------------------------

 
 
(d) Mortgagee shall surrender possession of the Mortgaged Property to Mortgagor
only when all Obligations secured hereby and all amounts under any of the terms
of this Mortgage shall have been indefeasibly paid in full and all defaults made
good. The same right of taking possession, however, shall exist if any
subsequent Event of Default shall occur and is continuing.
 
3.4.           Purposely Deleted.

 
3.5.           Leases.  Mortgagee, at its option, is authorized to foreclose
this Mortgage subject to the rights of any tenants of the Mortgaged Property,
and the failure to make any such tenants parties defendant to any such
foreclosure proceedings and to foreclose their rights will not be, nor be
asserted by Mortgagor to be, a defense to any proceedings instituted by
Mortgagee to collect the sums secured hereby or to collect any deficiency
remaining unpaid after the foreclosure sale of the Mortgaged Property.

 
3.6.           Purchase by Mortgagee.  Upon any such foreclosure sale, Mortgagee
may bid for and purchase the Mortgaged Property and, upon compliance with the
terms of sale, may hold, retain and possess and dispose of the Mortgaged
Property in its own absolute right without further accountability.

 
3.7.           Application of Obligations Toward Purchase Price.  Upon any such
foreclosure sale, Mortgagee may, if permitted by law, and after allowing for
costs and expenses of the sale, compensation and other charges, in paying the
purchase price, apply any portion or all of the Obligations due under the Loan
Documents, in lieu of cash, to the amount which shall, upon distribution of the
net proceeds of such sale, be payable thereon, to the extent of the purchase
price,

 
3.8.           Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws. Mortgagor agrees to the full extent permitted by law that in case of a
default in its part hereunder, neither Mortgagor nor anyone claiming through or
under it shall or will set up, claim or seek to take advantage of any
appraisement, valuation, extension or redemption laws now or hereafter in force,
in order to prevent or hinder the enforcement or foreclosure of this Mortgage or
the absolute sale of the Mortgaged Property or the final and absolute putting
into possession thereof, immediately after such sale, of the purchasers thereat,
and Mortgagor, for itself and all who may at any time claim through or under it,
hereby waives, to the full extent that it may lawfully so do, the benefit of all
such laws, and any and all right to have the assets comprising the Mortgaged
Property marshalled upon any foreclosure of the lien hereof and agrees that the
Mortgagee or any court having jurisdiction to foreclose such lien may sell the
Mortgaged Property in part or as an entirety.
 
3.9.           Receiver.  If an Event of Default shall have occurred and is
continuing, Mortgagee to the extent permitted by law and without regard to the
value or adequacy of the security for the Obligations secured hereby, shall be
entitled as a matter of right if it so elects and without notice to Mortgagor to
the appointment of a receiver to enter upon and take possession of the Mortgaged
Property and to collect all Rents thereof and apply the same as the court may
direct.  The expenses, including receiver's fees, reasonable attorneys' fees,
costs and agent's compensation, incurred pursuant to the powers herein contained
shall be secured by this Mortgage.  The right to enter and take possession of
and to manage and operate the Mortgaged Property and to collect all Rents
thereof, whether by a receiver or otherwise, shall be cumulative to any other
right or remedy hereunder or afforded by law and may be exercised concurrently
therewith or independently thereof.   Mortgagee shall be liable to account only
for such Rents actually received by Mortgagee, whether received pursuant to this
Paragraph or Paragraph 3.3. Notwithstanding the appointment of any receiver or
other custodian, Mortgagee, shall be entitled as pledgee to the possession and
control of any cash, deposits, or instruments at the time held by, or payable or
deliverable under the terms of this Mortgage to, Mortgagee.
 
 
28

--------------------------------------------------------------------------------

 
 
3.10.           Suits to Protect the Mortgaged Property.  Mortgagee shall have
the power and authority to institute and maintain any suits and proceedings as
Mortgagee may deem advisable (a) to prevent any impairment of the Mortgaged
Property by any acts which may be unlawful or in violation of this Mortgage, (b)
to preserve or protect its interest in the Mortgaged Property, and (c) to
restrain the enforcement of or compliance with any legislation or other
government enactment, rule or order that may be unconstitutional or otherwise
invalid, if the enforcement or compliance with such enactment, rule or order
might impair the security hereunder or be prejudicial to the interest of
Mortgagee.
 
3.11.           Application of Monies by Mortgagee.

 
(a) Upon the occurrence and continuance of an Event of Default, Mortgagee shall
be entitled to sue for and to recover judgment against Borrower for the whole
amount of the Obligations due and unpaid together with costs and expenses,
including without limitation, the compensation, expenses and disbursements of
Mortgagee's agents, attorneys and other representatives, either before, after or
during the pendency of any proceedings for the enforcement of this Mortgage, and
the right of Mortgagee to recover such judgment shall not be affected by any
taking possession or foreclosure sale hereunder, or by the exercise of any other
right, power or remedy for the enforcement of the terms of this Mortgage, or the
foreclosure of the lien hereof.

 
(b)           In case of a foreclosure sale of all or any part of the Mortgaged
Property and the application for the proceeds of sale to the payment of the
Obligations secured hereby, Mortgagee shall be entitled to enforce payment from
Borrower of all Obligations then remaining due and unpaid and to recover
judgment against Borrower for any portion thereof remaining unpaid, with
interest.

 
(c)           Borrower hereby agrees, to the extent permitted by law, that no
recovery of any such judgment by Mortgagee and no attachment or levy of any
execution upon any of the Mortgaged Property or any other property shall in any
way affect the lien of this Mortgage upon the Mortgaged Property or any part
thereof or any lien, rights, powers or remedies of Mortgagee hereunder, but such
lien, rights, powers or remedies shall continue unimpaired as before.

 
(d)           Any monies collected or received by Mortgagee under this Paragraph
3.11 shall be applied to the payment of compensation, expenses and disbursements
of the agents, attorneys and other representatives of Mortgagee, and the balance
remaining shall be applied to the payment of the Obligations secured hereby in
such order and priority as Mortgagee elects.
 
(e)           The provisions of this Paragraph shall not be deemed to limit or
otherwise modify the provisions of any guaranty of the Obligations of Borrower
to Mortgagee.
 
 
29

--------------------------------------------------------------------------------

 
 
3.12.           Delay or Omission; No Waiver. No delay or omission of Mortgagee
to exercise any right, power or remedy accruing upon any Event of Default shall
exhaust or impair any such right, power or remedy or shall be construed to waive
any such Event of Default or to constitute acquiescence therein. Every right,
power and remedy given to Mortgagee may be exercised from time to time and as
often as may be deemed expedient by Mortgagee.
 
3.13.           No Waiver of One Default to Affect Another.  No waiver of any
Event of Default hereunder shall extend to or affect any subsequent or any other
Event of Default then existing, or impair any rights, powers or remedies
consequent thereon. If Mortgagee (a) grants forbearance or an extension of time
for the payment of any Obligations secured hereby; (b) takes other or additional
security for the payment thereof; (c) waives or does not exercise any right
granted in the Loan Documents; (d) releases any part of the Mortgaged Property
from the lien of this Mortgage; (e) consents to the filing of any map, plat or
replat of the Land; (f) consents to the granting of any easement on the Land; or
(g) makes or consents to any agreement changing the terms of this Mortgage or
subordinating the lien or any charge hereof, no such act or omission shall
release, discharge, modify, change or affect the Obligations of Borrower or any
other party liable for payment or performance of the Obligations.  No such act
or omission shall preclude Mortgagee from exercising any right, power or
privilege herein granted or intended to be granted in case of any Event of
Default then existing or of any subsequent Event of Default nor shall the lien
of this Mortgage be altered hereby, except to the extent of releases as
described in Subparagraph (d) above of this Paragraph 3.13.

 
3.14.           Discontinuance of Proceedings; Position of Parties Restored.  If
the Mortgagee shall have proceeded to enforce any right or remedy under this
Mortgage by foreclosure, entry or otherwise and such proceedings shall have been
discontinued or abandoned for any reason, or such proceedings shall have
resulted in a final determination adverse to Mortgagee, then and in every such
case Mortgagor and Mortgagee shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceedings had occurred or had been taken.

 
3.15.           Remedies Cumulative.  No right, power or remedy conferred upon
or reserved to Mortgagee by the Loan Documents is exclusive of any other right,
power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and shall be in addition to any other right, power and
remedy given under the Loan Documents, or now or hereafter existing at law, in
equity or by statute.

 
3.16.           Defeasance.  If Borrower shall pay or cause to be paid the
Obligations secured hereby in accordance with the terms thereof, and shall
comply with all the terms, conditions and requirements of the Note, this
Mortgage and the other Loan Documents and, then upon complete and indefeasible
payment and satisfaction thereof, this Mortgage shall be released by Mortgagee
upon the written request and at the expense of Borrower.

 
3.17.           Foreclosure Solely Against Borrower's Leasehold Estate

 
The Mortgagee may institute proceedings to foreclosure solely against the
Borrower's leasehold interest in the Mortgaged Property as if this Mortgage was
solely a leasehold mortgage, or simultaneously against such leasehold interest
and the IDA's fee simple interest in the Mortgaged Property. The exercise of any
such right of foreclosure and sale solely against the Borrowers' leasehold
interest in the Mortgaged Property shall not preclude the Mortgagee from
thereafter exercising the same or any other right of foreclosure and sale
against the IDA's fee simple interest in the Mortgaged Property.


 
30

--------------------------------------------------------------------------------

 
 
ARTICLE FOUR
 
TRANSFER OR FURTHER ENCUMBRANCE OF THE MORTGAGED PROPERTY

 
4.1. Transfer or Further Encumbrance of the Mortgaged Property.  Except for
Borrower's acquisition of fee title to the Mortgaged Property pursuant to the
purchase option contained in the Master Lease, in the event (a) of any direct or
indirect sale, conveyance, transfer, lease, pledge or further encumbrance of the
Mortgaged Property or any interest in or any part of the Mortgaged Property, or
(b) any further assignment of Rents from the Mortgaged Property without the
prior written consent of Mortgagee, then, at Mortgagee's option, Mortgagee may
declare all Obligations of Borrower to be due and payable immediately without
demand or notice. Mortgagor agrees that in the event the ownership of the
Mortgaged Property or any part thereof becomes vested in a person other than
Mortgagor, Mortgagee may, without notice to Mortgagor, deal in any way with such
successor or successors in interest with reference to this Mortgage and the
Obligations hereby secured without in any way vitiating or discharging
Borrower's liability hereunder or under the Loan Documents. No transfer or
encumbrance of the Mortgaged Property or any interest therein and no forbearance
or assumption by any person with respect to this Mortgage and no extension to
any person of the time for payment of the Obligations hereby secured given by
Mortgagee shall operate to release, discharge, modify, change or affect the
liability of Borrower either in whole or in part, unless Mortgagee specifically
agrees in writing to the contrary.
 
ARTICLE FIVE
 
MISCELLANEOUS PROVISIONS

 
5.1           Successors and Assigns Included in Parties. Whenever one of the
parties hereto is named or referred to herein, the successors and assigns of
such party shall be included and all covenants and agreements contained in this
Mortgage, by or on behalf of Mortgagor or Mortgagee shall bind and inure to the
benefit of their respective successors and assigns, whether so expressed or not.

 
5.2.           Addresses for Notices, Etc.

 
(a)           All notices, requests and demands hereunder shall be in writing
and deemed to have been given or made:  if delivered in person immediately upon
delivery; if by nationally recognized overnight courier service with
instructions to deliver the next business day, one (1) business day after
sending; and if by certified mail, return receipt requested, three (3) business
days after mailing.   All notices, requests and demands are to be made to
Mortgagee and to Borrower at their respective addresses set forth below  (or to
such other address as either party may designate by written notice to the other
in accordance with this provision):
 
 
31

--------------------------------------------------------------------------------

 


If to Borrower, to:


FAE HOLDINGS 411519R, LLC
 c/o First American Exchange Company, LLC
560 South 300 East
Salt Lake City, Utah  84111


With a copy to:


CVD Equipment Corporation
1860 Smithtown Avenue
Ronkonkoma, New York 11779
Attention:  Martin J. Teitelbaum, Esq., General Counsel
 


If to the IDA, to:


The Town Of Islip Industrial Development Agency
40 Nassau Avenue
Islip, New York 11751
Attention:  Executive Director


With a copy to:


Law Offices of Mark A. Cuthbertson
434 New York Avenue
Huntington, New York 11743
Attention:  Mark A. Cuthbertson, Esq.


If to Mortgagee, to:


HSBC Bank USA, National Association,
534 Broad Hollow Road
Melville, New York 11747
Attention:  Robert J. Caruana, Jr.


With a copy to:


Farrell Fritz, P.C.
1320 RXR Plaza
Uniondale, New York  11556-1320
Attention:   Jodi L. Gladstone, Esq.

 
(b)           Any party may change the address to which any such notice, report,
demand or other instrument is to be delivered or mailed, by furnishing written
notice of such change to the other parties, but no such notice of change shall
be effective unless and until received by such other parties.


 
32

--------------------------------------------------------------------------------

 
 
5.3.           Headings.  The headings of the articles, sections, paragraphs and
subdivisions of this Mortgage are for convenience of reference only, are not to
be considered a part hereof, and shall not limit or expand or otherwise affect
any of the terms hereof.

 
5.4.           Invalid Provisions to Affect No Others.  In the event that any of
the covenants, agreements, terms or provisions contained in the Note, this
Mortgage or in the other Loan Documents shall be deemed invalid, illegal or
unenforceable in any respect, the validity of the remaining covenants,
agreements, terms or provisions contained therein shall be in no way affected,
prejudiced or disturbed thereby; and if any application of any term, restriction
or covenant to any person or circumstances is deemed illegal or unenforceable,
the application of such term, restriction or covenant to other persons and
circumstances shall remain unaffected to the extent permitted by law.
 
5.5.           Changes. Etc.  Neither this Mortgage nor any term hereof may be
changed, waived, discharged or terminated orally, or by any action or inaction,
but only by an instrument in writing signed by Mortgagor and Mortgagee.  The
modification hereof or of any of the other Loan Documents or the release of any
part of the Mortgaged Property from the lien hereof shall not impair the
priority of the lien of this Mortgage.

 
5.6.           Governing Law.  This Mortgage shall be construed, interpreted,
enforced and governed by and in accordance with the laws of the State of New
York without regard to the choice of law provisions of such State.
 
5.7.           Construction.  The words “Mortgagor” and “Mortgagee” include
singular or plural, individual or corporation, and the respective heirs,
executors, administrators, successors and assigns of Mortgagor and Mortgagee, as
the case may be.  The use of any gender applies to all genders.

 
5.8.           [Intentionally Omitted.]

 
5.9.           WAIVER OF JURY TRIAL.  MORTGAGOR AND MORTGAGEE EACH HEREBY WAIVES
TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION
WITH, OR ARISING OUT OF THIS MORTGAGE OR THE OTHER LOAN DOCUMENTS.

 
5.10.           Statement of Obligations.  After request by Mortgagee, Borrower,
within ten (10) days and at its expense, will furnish Mortgagee with a
statement, duly acknowledged and certified, setting forth the amount of the
Obligations and the offsets or defenses thereto, if any.

 
5.11.           Post-Judgment Interest, Rights and Remedies; Non-Merger.  It is
the intention of the parties hereto that (a) the interest rates set forth in the
Note and any evidence of indebtedness issued pursuant thereto shall survive
maturity, acceleration and entry of judgment, and continue to accrue on the
outstanding principal balance of the Obligations until such Obligations are paid
in full, and (b) the covenants and obligations of the Mortgagor and the rights
and remedies of the Mortgagee hereunder and under the Note and any other Loan
Document shall not merge with or be extinguished by the entry of judgment
hereunder or thereunder and such covenants, obligations, rights and remedies
shall survive any entry of judgment and continue until payment in full of the
indebtedness secured hereby.


 
33

--------------------------------------------------------------------------------

 
 
5.12.           Lien Law.  Pursuant to Section 13 of the Lien Law of New York,
Borrower shall receive the advances secured hereby, and shall hold the right to
receive such advances as. a trust fund to be applied first for the purpose of
paying the cost of any improvement and shall apply such advances first to the
payment the cost of any such improvement on the Mortgaged Property before using
any part of the total of the same for any other purpose.
 
5.13.           Special Additional Mortgage Recording Tax.  This Mortgage does
not cover real property improved or to be improved with a structure containing
six residential units or less, each dwelling unit having its own special cooking
facilities.
 
5.14.           [Intentionally Omitted]
 
5.15.           No Recourse Against the IDA.  The general credit of the IDA is
not obligated or available for the payment of this Mortgage.   The Mortgagee
will not look to the IDA or any principal, member, director, officer or employee
of the IDA with respect to the indebtedness evidenced by this Mortgage or any
covenant, stipulation, promise, agreement or obligation contained herein.  In
enforcing its rights and remedies under this Mortgage, the Mortgagee will look
solely to the Mortgaged Property and/or the Borrower for the payment of the
indebtedness secured by this Mortgage and for the performance of the provisions
hereof. The Mortgagee will not seek a deficiency or other money judgment against
the IDA or any principal, member, director, officer or employee of the IDA and
will not institute any separate action against the IDA by reason of any default
that may occur in the performance of any of the terms and conditions of this
Mortgage or the other Loan Documents.   This agreement on the part of the
Mortgagee shall not be construed in any way so as to affect or impair the lien
of this Mortgage or the Mortgagee's right to foreclose hereunder as provided by
law or construed in any way so as to limit or restrict any of the rights or
remedies of the Mortgagee in any foreclosure proceedings or other enforcement of
payment of the indebtedness secured hereby out of and from the security given
therefor. All covenants, stipulations, promises, agreements and obligations are
the IDA's and not of any member, director, officer, employee or agent (except
the Borrower) of the IDA in his or her individual capacity, and no recourse
shall be had for the payment of the principal of any debt or interest thereon or
for any claim based thereon or hereunder against any member, director, officer,
employee or agent (except the Borrower) of the IDA or any natural person
executing this Mortgage on behalf of the IDA, No covenant contained herein shall
be deemed to constitute a debt of the State of New York or of the Town of Islip,
Suffolk County, and neither the State of New York nor the Town of Islip, Suffolk
County shall be liable on any covenant contained herein, nor shall any
obligations hereunder be payable out of any funds of the IDA.
 
5.16.  Hold Harmless Provisions.

 
(a)           The Borrower agrees that the IDA, its directors, members,
officers, agents (except the Borrower) and employees shall not be liable for and
agrees to defend, indemnify, release and hold the IDA, its director, members,
officers, agents (except the Borrower) and employees harmless from and against
any and all (i) liability for loss or damage to property or injury to or death
of any and all persons that may be occasioned by, directly or indirectly, any
cause whatsoever pertaining to the Mortgaged Property or arising by reason of or
in connection with the use thereof or under this Mortgage, or (ii) liability
arising from or expense incurred by the  IDA's  acquiring,  constructing
and  equipping,  installing,  owning  and  leasing of the Mortgaged Property,
including without limiting the generality of the foregoing, all claims arising
from the breach by the Borrower of any of its covenants contained herein and all
causes of action and reasonable attorneys' fees (whether by reason of third
party claims or by reason of the enforcement of any provision of this Mortgage)
and any other expenses incurred in defending any claims, suits or actions which
may arise as a result of the foregoing, provided that any such losses, damages,
liabilities or expenses of the IDA are not incurred or do not result from the
gross negligence or intentional or willful wrongdoing of the IDA or any of its
directors, members, officers, agents (except the Borrower) or employees. The
foregoing indemnities shall apply notwithstanding the fault or negligence on the
part of the IDA, or any of its members, directors, officers, agents, or
employees and irrespective of the breach of a statutory obligation or the
application of any rule of comparative or apportioned liability.  The foregoing
indemnities are limited only to the extent of any prohibitions imposed by law,
and upon the application of such prohibition by the final judgment or decision
of a competent court of law, the remaining provisions of these indemnities shall
remain in full force and effect,
 
 
34

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding any other provisions of this Mortgage, the
obligations of the Borrower pursuant to this section shall remain in full force
and effect after the termination of this Mortgage until the expiration of the
period stated in the applicable statute of limitations during which a claim,
cause of action or prosecution relating to the matters herein described may be
brought and payment in full or the satisfaction of such claim, cause of action
or prosecution relating to the matters herein described and the payment of all
reasonable expenses and charges incurred by the IDA, or its respective members,
directors, officers, agents (except the Borrower) and employees, relating to the
enforcement of the provisions herein specified.
(c)           In the event of any claim against the IDA or its members,
directors, officers, agents (except the Borrower) or employees by any employee
or contractor of the Borrower or anyone directly or indirectly employed by any
of them or anyone for whose acts any of them may be liable, the obligations of
the Borrower hereunder shall not be limited in any way by any limitation on the
amount or type of damages, compensation, disability benefits or other employee
benefit acts.


5.17.           Recordation of Mortgage.  The IDA covenants that it will record
or cause this Mortgage to be duly recorded.


5.18.           Rate Management Transaction Agreements.  (a) The parties hereto
agree that all sums that may or shall become due and payable by the Borrower to
the Mortgagee in accordance with the Rate Management Transaction Agreements
entered into or to be entered into between the Borrower and the Mortgagee as the
same may be modified or amended, shall be deemed to constitute additional
interest on the indebtedness represented by, and shall be evidenced by, the
Note, shall be secured by this Mortgage and the other collateral and shall
constitute part of the Obligations.  The lien of this Mortgage, insofar as it
secures payment of sums that may or shall become due and payable by the Borrower
to the Mortgagee in accordance with the Rate Management Transaction Agreements,
is and shall continue to be subordinate in lien to the lien of this Mortgage
insofar as it secures the payment of the balance of the Indebtedness.  The
parties hereto agree that, if the Note shall be declared to be immediately due
and payable as the result of an occurrence of an Event of Default or because of
a default under the Rate Management Transaction Agreements, or if the Note is
not paid in full at maturity, then all sums that become available to the
Mortgagee as the result of the foreclosure of this Mortgage shall not be applied
to sums due under the Rate Management Transaction Agreements until such time as
the balance of the Debt shall be paid in full. The terms, covenants and
conditions of the Rate Management Transaction Agreements are incorporated herein
by this reference with the same effect as if the same were fully set forth in
this Mortgage.
 
 
35

--------------------------------------------------------------------------------

 


(b)           “Rate Management Transaction” means (i) any transaction (including
an agreement with respect thereto) now existing or hereafter entered into
between Borrower and Mortgagee and/or its affiliates which is a rate swap, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap, floor, collar, currency
swap, cross-currency rate swap, currency option, credit protection transaction,
credit swap, credit default swap, credit default option, total return swap,
credit spread, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including an option with respect to any of
these transactions), or (ii) any type of transaction that is similar to any
transaction referred to in clause (i) above that is currently, or in the future
becomes, recurrently entered into in the financial markets and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, or any combination of the foregoing transactions.


(d)           “Rate Management Transaction Agreements” means any agreement
between the Borrower and the Mortgagee with respect to any Rate Management
Transaction.


Section 5.19                      No Recourse Against FAE Holdings 411519R,
LLC.   Notwithstanding anything to the contrary in this Mortgage, the Note, or
any of the other Loan Documents, by acceptance of this instrument, Mortgagee
hereby waives any right to obtain a money judgment or equitable relief against
FAE Holdings 411519R, LLCand any and all members, shareholders, partners and
employees of FAE Holdings 411519R, LLC, whether by an action brought upon this
document or any other Document, or an action brought for a deficiency judgment
against FAE Holdings 411519R, LLC and/or the members, shareholders, partners and
employees of FAE Holdings 411519R, LLC, and agrees that the extent of liability
on the part of such parties with respect to this document or any other Loan
Document is and shall for all purposes be limited to the interest of FAE
Holdings 411519R, LLC in the Mortgaged Property, including policies of hazard
insurance on the Mortgaged Property and any proceeds thereof and any award of
damages on account of condemnation for public use of the Mortgaged Property,
Mortgagee agreeing to look solely to FAE Holdings 411519R, LLC’s interest in the
Mortgaged Property and such insurance policies and condemnation awards in
satisfaction of all obligations. The terms of this paragraph shall supersede any
and all other terms and conditions herein or in any Loan Document.  THE
PROVISIONS OF THIS SECTION 5.19 SHALL BE APPLICABLE ONLY UNTIL, AND SHALL BE
DEEMED DELETED FROM THIS MORTGAGE AND OF NO FURTHER FORCE OR EFFECT FROM AND
AFTER, THE DATE THAT EITHER ALL OF THE MEMBERSHIP INTERESTS IN FAE HOLDINGS
411519R, LLC ARE TRANSFERRED TO CVD OR CVD ASSUMES THE OBLIGATIONS AND
LIABILITIES OF FAE HOLDINGS 411519R, LLC UNDER THE MASTER LEASE, THE NOTE THE
MORTGAGE AND THE OTHER LOAN DOCUMENTS PURSUANT TO THE TERMS OF THE ACCOMMODATION
AGREEMENT OR OTHERWISE.
 
 
36

--------------------------------------------------------------------------------

 
 
PURSUANT TO THE TERMS OF THE ACCOMMODATION AGREEMENT OR OTHERWISE.


Section 5.20                      Subordination of Lease Agreement and
Sublease.  Each of the Mortgagor and the Borrower agree that the Master Lease
and the rights of each of the Borrower and the Mortgagor thereunder are now and
shall at all times continue to be subject and subordinate to the lien of this
Mortgage.  Each of the Borrower and CVD agree that the Sublease and the rights
of each of the Borrower and CVD thereunder are now and shall at all times
continue to be subject and subordinate to the lien of this Mortgage.


Section 5.21                      Exchange Transaction.  The Borrower has
entered into the Master Lease with the Mortgagor in order to effectuate a
reverse like-kind exchange under Section 1031 of the Internal Revenue Code and
Revenue Procedure 2000-37, 2002-2 C.B. 308 being conducted at the request of and
on behalf of CVD, as exchangor.  This arrangement is described in the
Accommodation Agreement, pursuant to which the Borrower and CVD have certain
rights and obligations to complete the (a) transfer of the membership interests
in the Borrower to CVD or (b) the assignment and assumption of the tenant’s
interest under the Master Lease from Borrower to CVD during the Parking Period
(the “Exchange Purchase”).  In order to qualify for “like kind” treatment under
Revenue Procedure 222-37, the disposition of the relinquished property and
closing of the Exchange Purchase must occur on or before 180 days following the
closing of the transactions contemplated by the Accommodation Agreement (the
“Parking Period”).  Notwithstanding anything to the contrary set forth in this
Mortgage or in the other Loan Documents, the Mortgagee hereby consents to the
Exchange Purchase pursuant to the terms of the Accommodation Agreement, subject
to the following conditions:


 
(a)
The closing of the Exchange Purchase pursuant to the terms of the Accommodation
Agreement (the “Exchange Closing”) shall occur not later than six (6) months
from the date hereof; and



 
(c)
if the Exchange Purchase is completed by the assignment and assumption of the
tenant’s interest under the Master Lease from Borrower to CVD rather than the
transfer of the membership interests in the Borrower to CVD, then CVD shall
satisfy the following conditions:



 
(i)
CVD shall have duly executed and delivered an assumption agreement in form and
substance satisfactory to the Mortgagee (the “Mortgage and Note Assumption
Agreement”) pursuant to which CVD shall assume, on a fully recourse basis, the
obligations of the Mortgagor hereunder, under the Note and under all of the Loan
Documents and shall reaffirm all of the representations and warranties
thereunder;



 
(ii)
CVD shall have delivered to the Mortgagee New York State and local UCC,
judgment, lien, bankruptcy and patriot act searches against CVD, and any other
searches and informational deliveries reasonably requested by CVD or its
counsel, dated within 30 days of the Exchange Closing all of which shall be
satisfactory to Mortgagee’s counsel;

 
 
37

--------------------------------------------------------------------------------

 
 
 
(iii)
CVD shall have caused to be delivered to the Mortgagee an endorsement of the
title insurance policy insuring the lien of this Mortgage, satisfactory in form
and substance to the Mortgagee and its counsel, which shall evidence the
assumption, by CVD, of the leasehold estate in the Premises created pursuant to
the Master Lease;



 
(iv)
CVD shall have delivered to the Mortgagee a certificate of resolutions, in form
and substance satisfactory to the Mortgagee and its counsel, adopted by CVD’s
board of directors, authorizing the transactions contemplated by the Mortgage
and Note Assumption Agreement and the Loan Agreement; and



 
(v)
CVD shall have executed and/or delivered any other document or instrument, as
may be reasonably requested by the Mortgagee or its counsel to effectuate the
foregoing.




 
 
BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK
 
 
38

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Mortgagor and Mortgagee have caused this Mortgage to be duly
executed by its duly authorized officers on the date first above written.
 




 
FAE HOLDINGS 411519R, LLC


 


By:           /s/ Mark Bullock
Name:   Mark Bullock
Title:     Authorized Person of Manager




THE TOWN OF ISLIP INDUSTRIAL
DEVELOPMENT AGENCY




By:           /s/ William G. Mannix
Name:      William G. Mannix
Title:         Executive Director




HSBC BANK USA, NATIONAL ASSOCIATION




By:         /s/ Robert Caruana
Name:    Robert Caruana
Title:           




 

CVD Equipment Corporation hereby affirms that all of the representations of the
Mortgagor and the Borrower set forth in this Mortgage are true and correct as of
the date hereof and agrees to perform all of its obligations under the
Accommodation Agreement.  

 


CVD EQUIPMENT CORPORATION




By:           /s/ Glen Charles
Name:  Glen Charles
Title:  Chief Financial Officer
 
 
39

--------------------------------------------------------------------------------

 
 
STATE OF NEW YORK                     )
) ss.:
COUNTY OF SUFFOLK                     )


On this 15th day of March, 2012, before me, the undersigned notary public,
personally appeared Robert Caruana personally known to be or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person or entity upon behalf of which the individual acted,
executed the instrument.




/s/ Caren Rio Gouskos
Notary Public
My Commission Expires: April 12, 2015




STATE OF NEW YORK                     )
) ss.:
COUNTY OF SUFFOLK                     )


On this 15th day of March, 2012, before me, the undersigned notary public,
personally appeared William G. Mannix personally known to be or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person or entity upon behalf of which the individual acted,
executed the instrument.




/s/ Kimberly A. Samuels
Notary Public
My Commission Expires: October 15, 2014




STATE OF NEW YORK                      )
) ss.:
COUNTY OF                                         )


On this 15th day of March, 2012, before me, the undersigned notary public,
personally appeared Glen Charles personally known to be or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person or entity upon behalf of which the individual acted,
executed the instrument.


/s/ Caren Rio Gouskos
Notary Public
My Commission Expires: April 12, 2015
 
 
40

--------------------------------------------------------------------------------

 


[UNIFORM OUT OF STATE ACKNOWLEDGMENT, IF APPLICABLE]


STATE OF Utah
)
     
)
SS:
 
COUNTY OF Salt Lake
)
   





On the 14 day of March in the year 2012 before me, the undersigned, personally
appeared Mark Bullock, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument, and
that such individual made such appearance before the undersigned in the City of
Salt Lake, State of Utah.


/s/ Coty E. Romero
Notary Public
My Commission Expires: August 18, 2012
 
 
41

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Legal Description
 
 
2

--------------------------------------------------------------------------------

 


EXHIBIT B


Existing Mortgages




Mortgage dated 6/16/2006 granted by SJA Industries LLC and Town of Islip
Industrial Development Agency to Sun Life Assurance Company of Canada, in the
original principal amount of $9,150,000.00, recorded in the Clerk’s Office for
Suffolk County (the “Clerk’s Office”) on 6/26/2006 in Liber 21324, Page 658.


Assignment of Mortgage dated 12/29/2009 from Sun Life Assurance Company of
Canada to SL Investment PAR Holdings 2008-1, LLC, recorded in the Clerk’s Office
on 1/22/2010 in Liber 21910, Page 303.


Assignment of Mortgage dated 3/___/2012 from SL Investment PAR Holdings 2008-1,
LLC to HSB Bank USA, National Association, to be recorded in the Clerk’s Office.
 
3